DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of the Application
  Applicant's submission filed on December 23, 2021 has been entered.
Response to Amendment
Claims 1-7, 9-15, 17, and 19-22 were amended. Claims 1-7, 9-15, and 17-22 remain pending in the application and are provided to be examined upon their merits.
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
    
        
            
                                
            
        
    

Prior Art: Claims 1-7, 9-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application CN 106815722 A of YIFENG, ZHANG, (hereinafter "YIFENG") in view of Chinese Patent Application CN 108053211 A of CHENGGEN, SONG et al., (hereinafter "CHENGGEN") in further view of U.S. Patent Application Publication No. US 2019/0378069 A1 of Deshpande; Pralhad Dinesh et al., (hereinafter "DESHPANDE"). 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 1 is an independent claim. The combined disclosures and teachings of YIFENG and CHENGGEN and DESHPANDE taken together render obvious the claimed subject matter of claim 1 as follows and as explained below.
Regarding and as per CLAIM 1, a computer-implemented method, comprising: Reference (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
• 1 ¶ 2 • receiving, by a client device, a plurality of transactions initiated by a user through a user account, wherein the plurality of transactions need to be concurrently executed; Reference (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119] and "packaging is a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046] or "the transaction party to issue multiple parallel transactions at the same time" par. [0098] and "after receiving a user's information, the blockchain network will verify whether the nonce of the information is equal to the nonce+1 of the user's latest information that has been packaged in the blockchain" par. [0005] or "the user's latest packaged information" par. [0045] or "a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046] or "[t]he interaction information initiated by the user [] may be" par. [0057] or "user-initiated interaction information [] may also be" par. [0060] and "[b]lockchain technology requires the accounting nodes participating in the system to record all the information and data generated by the system in a period of time into a block through a cryptographic algorithm, and generate the hash value of the block to link to the next block as a school[; v]erification; other nodes verify the validity of the block's data to choose whether to accept the accounting result" par. [0004] or "[s]k can be the account private key, and Sign (Content, SecretKey) can be the signature algorithm for information exchange" par. [0059] and "embodiment can decouple serially processed information, thereby realizing parallel processing of information and ensuring the timeliness of information processing" par. [0025] or "parallel processing of information can be realized" par. [0045] or "the parallelism of information brought by Nonce randomization can be used" par. [0062] or "embodiment can use the parallelism of information brought by Nonce randomization" par. [0097] or "[w]ithout this technology, it will be difficult for the transaction party to issue multiple parallel transactions at the same time, causing a performance bottleneck; it is also difficult for the transaction party to determine whether a transaction request can return the processing result within a specified time, which greatly affects the immediacy of the transaction[; i]n fact, if there is no parallel processing and real-time processing attributes, it is difficult for the blockchain network to be used in the financial system" par. [0098]) 
• 1 ¶ 3 • in response, accessing, by the client device, a Nonce list corresponding to the user account and that is maintained in a blockchain, the Nonce list comprising a plurality of Nonce records, each Nonce record comprising a composite structure including a group identifier indicating a group to which a transaction belongs, a Nonce value associated with the user account, and an index identifier indicating a rank of the Nonce record among the plurality of Nonce records in the Nonce list based upon the Nonce value; Reference (YIFENG: discloses "a non-repetitive interaction sequence number nonce within the preset interaction sequence number range" pars. [0018], [0048], [0101] or "an interactive sequence number nonce that is not repeated within the preset interactive sequence number range" par. [0043] and "nonce" pars. [0005], [0010]-[0011], [0014]-[0016], [0018]-[0019], [0022]-[0025], [0043]-[0045], [0048], [0054]-[0055], [0064], [0075]-[0077], [0083], [0101]-[0102], [0104], [0107], [0109]-[0110] and "[s]end the interactive information with the interactive serial number nonce to the blockchain" par. [0011] or "send the interactive information with the interactive serial number nonce to the blockchain" par. [0019] or "sending the interactive information with the interactive sequence number nonce set to Blockchain sending" par. [0043] and "blockchain" pars. [0004]-[0005], [0012], [0024]-[0025], [0033], [0039]-[0040], [0045]-[0046], [0051], [0055], [0063], [0072], [0075]-[0076], [0079], [0098], [0100], [0109], [0115] and "packaging is a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046]); (YIFENG: doesn't expressly and explicitly recite including a group identifier indicating a group to which a transaction belongs --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- "[g]roup the multiple transaction applications according to the transaction information corresponding to each of the transaction applications to obtain N sets, so that the multiple transaction applications contained in each set are created by different transaction initiators Transaction application" pars. [0011], [0127] or "the plurality of transaction applications are grouped according to the transaction information corresponding to each transaction application to obtain N sets, so that The multiple transaction applications included in each set are transaction applications created by different transaction initiators" par. [0022] or "[g]roup a plurality of said transaction applications according to the address of the transaction initiator corresponding to each said transaction application to obtain N sets" pars. [0023], [0139] or "grouping unit is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquisition unit to obtain N sets" par. [0031] or "the grouping unit is specifically configured to perform transaction requests on a plurality of the transaction applications according to the transaction initiator address corresponding to each transaction application" par. [0043] or "multiple transaction applications are grouped according to the address of the transaction initiator corresponding to each transaction application to obtain N sets" par. [0080] or "grouping unit 32 is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquiring unit 31 to obtain N sets" par. [0101] or "group the obtained multiple transaction applications after the accounting node obtains the multiple transaction applications received within the preset time interval, so that the multiple transaction applications contained in each set after the grouping are grouped" pars. [0076], [0119], [See Remarks Below]); (YIFENG: discloses as described previously in this paragraph and "after receiving a user's information, the blockchain network will verify whether the nonce of the information is equal to the nonce+1 of the user's latest information that has been packaged in the blockchain" par. [0005] or "the setting rules of the interaction sequence number nonce are no longer restricted strictly according to the nonce+1 of the user's latest packaged information in the blockchain" par. [0045] and "the non-repetitive interaction sequence number nonce within the preset interaction sequence number range may be [] an index related to interaction information" par. [0044] or "the interaction sequence number nonce is [] an index related to the interaction information" pars. [0102], [0110]); (YIFENG: doesn't expressly and explicitly recite indicating --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph); (YIFENG: doesn't expressly and explicitly recite a rank --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- "sort an order of the plurality of blockchain transactions" par. [0008], Claim 8 or "[f]IG. 1B illustrates a transaction organizing and block creation procedure operating with a blockchain network, according to example embodiments[; r]eferring to FIG. 1B, the configuration 150 demonstrates reordering by nonce and cost, according to one heuristic approach to determining cost and result[; t]he final result selected for the block 170 includes transactions 152, 154, 185 and 162" par. [0032] or "sorting and selecting the transactions for a block may be to determine cost per unit size, identify nonce values and order the transactions based on nonce" par. [0048] or "the order of the plurality of blockchain transactions is determined by [] a nonce value of each of the plurality of blockchain transactions" par. [0066], Claims 2, 9, 16), [See Remarks Below]; (YIFENG: discloses as described previously in this paragraph); (YIFENG: doesn't expressly and explicitly recite based upon the Nonce value; --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
With respect to above-noted claimed elements [1] "a group identifier indicating a group" and [2]-"to which a transaction belongs" which are disclosed by CHENGGEN: the teachings and/or suggestions within the disclosure of YIFENG thus far relied upon omits to record within its writings the reciting explicitly and expressly of [1] "a group identifier indicating a group" and [2]-"to which a transaction belongs" as presented within the instant claim. Nonetheless, herein relied upon are portions of the disclosure of CHENGGEN which sufficiently teaches the features appurtenant to the claimed invention as commented about above with quotation(s) of exemplary disclosures within CHENGGEN that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of YIFENG by adding or substituting the features [1] "a group identifier indicating a group" and [2]-"to which a transaction belongs" as taught and/or suggested by CHENGGEN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily reckonable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of YIFENG with these above-described teachings of [1] "a group identifier indicating a group" and [2]-"to which a transaction belongs" sufficiently taught, suggested, and/or disclosed in CHENGGEN because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "to improve the processing efficiency of the verification processing of the multiple transaction applications received by the accounting node". (CHENGGEN: par. [0007]). 
With respect to above-noted claimed elements [3] "a rank" and [4]-"based upon the Nonce value" which are disclosed by DESHPANDE: the teachings and/or suggestions within the disclosures of YIFENG and CHENGGEN thus far relied upon do not include within the authors' descriptions an explicit and express recitation of [3] "a rank" and [4]-"based upon the Nonce value" as recited in the claim under examination. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of DESHPANDE which sufficiently teaches the features appurtenant to the claimed invention as pointed out DESHPANDE: par. [0001]). 
• 1 ¶ 4 • storing, by the client device, the Nonce list on the client device as a locally stored Nonce list, wherein the locally saved Nonce list is maintained by the client device; Reference (YIFENG: doesn't expressly and explicitly recite storing, by the client device, the Nonce list on the client device as a locally stored --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- "[a] ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain[; s]tate transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.)[; a] transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like[; t]he ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks[; t]he ledger also includes a state database which maintains a current state of the blockchain[; t]here is typically one ledger per channel[; e]ach peer node maintains a copy of the ledger for each channel of which they are a member" par. [0028] and "to screen transactions may include identifying a number of different accounts and their corresponding transactions[; s]ome transactions may require a first amount of cost based on transaction size, others may have different transaction costs[; i]n this particular heuristic approach, the operations may include, for each account T, generate cost per unit (in kb) cost_unit_i[n] for each nonce value n=1, 2..., and S*=Set of transactions already picked[; i]nitially empty[; n]ext, while leftover blocksize and un-picked transactions size [less than] leftover blocksize: for each account i, pick cost_i_max=argmax n (cost_unit_i[n])[; t]he option is selected with a maximum cost s*, and the feasibility of adding to the block is checked and s* is added to S* and the leftover block_size is updated[; e]xamples of accounts with a number of transactions may include 1 (cost per kb for each transaction, size of transaction) with (3,2) for account A, (6,1) for account B and (2,2) for account C[; t]he transactions included=1, 2 (cost per kb for each transaction, size of transaction) may include (8,3) for A, (9,5) for B and (8,3) for C[; t]he transactions included=1, 2, 3 (cost per kb for each transaction, size of transaction) may provide (4,9) for A, (3,13) for B and (4,5) for C[; t]he result of an example execution is a set of transactions=[B: (9,5), A(3,2)1], with a total cost=9*5+3*2=51[; t]his example is provided merely to demonstrate different accounts, costs and transactions sizes and other values may be identified when performing heuristic analyses" par. [0049], [See Remarks Below]); (YIFENG: discloses "nonce" pars. [0005], [0010]-[0011], [0014]-[0016], [0018]-[0019], [0022]-[0025], [0043]-[0045], [0048], [0054]-[0055], [0064], [0075]-[0077], [0083], [0101]-[0102], [0104], [0107], [0109]-[0110] and "a non-repetitive interaction sequence number nonce within the preset interaction sequence number range" pars. [0018], [0048], [0101] or "an interactive sequence number nonce that is not repeated within the preset interactive sequence number range" par. [0043]); (YIFENG: doesn't expressly and explicitly recite the locally saved Nonce list is maintained by the client device; --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
With respect to above-noted claimed elements [1] "storing" and [2] "on" and [3] "as a locally" and [4] "saved" and [5] "is maintained" which are disclosed by DESHPANDE: the teachings and/or suggestions within the disclosures of YIFENG and CHENGGEN thus far relied upon do not include within the authors' writings an explicit and express recitation of [1] "storing" and [2] "on" and [3] "as a locally" and [4] "saved" and [5] "is maintained" as required by the instant claim. Nonetheless, herein relied upon are portions of the disclosure of DESHPANDE which sufficiently teaches the features apposite to the claimed invention as commented about above with quotation(s) of exemplary disclosures within DESHPANDE that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of YIFENG and CHENGGEN by adding or substituting the features [1] "storing" and [2] "on" and [3] "as a locally" and [4] "saved" and [5] "is maintained" as taught and/or suggested by DESHPANDE, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily discernable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have DESHPANDE: par. [0001]). 
• 1 ¶ 5 • obtaining, by the client device, from the locally saved Nonce list, available Nonce records that comprise a same group identifier for the plurality of transactions, wherein each available Nonce record is for a respective transaction of the plurality of transactions; Reference (YIFENG: discloses "first verification unit is used to verify whether the nonce is repeated within the preset interactive sequence number range" par. [0023] or "first parsing unit 720 can be used to parse the interactive sequence number nonce in the interactive information; the first verification unit 730 can be used to verify whether the nonce is repeated within the preset interactive sequence number range" par. [0109]); (YIFENG: doesn't expressly and explicitly recite , from the locally saved --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- "[a] ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain[; s]tate transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.)[; a] transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like[; t]he ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks[; t]he ledger also includes a state database which maintains a current state of the blockchain[; t]here is typically one ledger per channel[; e]ach peer node maintains a copy of the ledger for each channel of which they are a member" par. [0028] and "to screen transactions may include identifying a number of different accounts and their corresponding transactions[; s]ome transactions may require a first amount of cost based on transaction size, others may have different transaction costs[; i]n this particular heuristic approach, the operations may include, for each account T, generate cost per unit (in kb) cost_unit_i[n] for each nonce value n=1, 2..., and S*=Set of transactions already picked[; i]nitially empty[; n]ext, while leftover blocksize and un-picked transactions size [less than] leftover blocksize: for each account i, pick cost_i_max=argmax n (cost_unit_i[n])[; t]he option is selected with a maximum cost s*, and the feasibility of adding to the block is checked and s* is added to S* and the leftover block_size is updated[; e]xamples of accounts with a number of transactions may include 1 (cost per kb for each transaction, size of transaction) with (3,2) for account A, (6,1) for account B and (2,2) for account C[; t]he transactions included=1, 2 (cost per kb for each transaction, size of transaction) may include (8,3) for A, (9,5) for B and (8,3) for C[; t]he transactions included=1, 2, 3 (cost per kb for each transaction, size of transaction) may provide (4,9) for A, (3,13) for B and (4,5) for C[; t]he result of an example execution is a set of transactions=[B: (9,5), A(3,2)1], with a total cost=9*5+3*2=51[; t]his example is provided merely to demonstrate different accounts, costs and transactions sizes and other values may be identified when performing heuristic analyses" par. [0049]); (YIFENG: discloses as described previously in this paragraph and "[b]lockchain technology requires the accounting nodes participating in the system to record all the information and data generated by the system in a period of time into a block through a cryptographic algorithm, and generate the hash value of the block to link to the next block as a school" par. [0004] or "recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046]); (YIFENG: doesn't expressly and explicitly recite a same group identifier --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- "[g]roup the multiple transaction applications according to the transaction information corresponding to each of the transaction applications to obtain N sets, so that the multiple transaction applications contained in each set are created by different transaction initiators Transaction application" pars. [0011], [0127] or "the plurality of transaction applications are grouped according to the transaction information corresponding to each transaction application to obtain N sets, so that The multiple transaction applications included in each set are transaction applications created by different transaction initiators" par. [0022] or "[g]roup a plurality of said transaction applications according to the address of the transaction initiator corresponding to each said transaction application to obtain N sets" pars. [0023], [0139] or "grouping unit is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquisition unit to obtain N sets" par. [0031] or "the grouping unit is specifically configured to perform transaction requests on a plurality of the transaction applications according to the transaction initiator address corresponding to each transaction application" par. [0043] or "multiple transaction applications are grouped according to the address of the transaction initiator corresponding to each transaction application to obtain N sets" par. [0080] or "grouping unit 32 is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquiring unit 31 to obtain N sets" par. [0101] or "group the obtained multiple transaction applications after the accounting node obtains the multiple transaction applications received within the preset time interval, so that the multiple transaction applications contained in each set after the grouping are grouped" pars. [0076], [0119], [See Remarks Below]); (YIFENG: discloses "packaging is a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046] or "the transaction party to issue multiple parallel transactions at the same time" par. [0098] and "the transaction party to determine whether a transaction request can return the processing result within a specified time, which greatly affects the immediacy of the transaction" par. [0098]) 
With respect to above-noted claimed element "a same group identifier" which is disclosed by CHENGGEN: the teachings and/or suggestions within the disclosures of YIFENG and DESHPANDE thus far relied upon do not record within the authors' explanations an explicit and express recital of a same group identifier as presented within the claim being considered. Nonetheless, herein relied upon are portions of the disclosure of CHENGGEN which sufficiently teaches the feature appurtenant to the claimed invention as commented about above with citation(s) to exemplary disclosures within CHENGGEN that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of YIFENG and DESHPANDE by adding or substituting the feature a same group identifier as taught and/or suggested by CHENGGEN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily reckonable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of YIFENG and DESHPANDE with these previously described teachings of "a same group identifier" sufficiently taught, suggested, and/or disclosed in CHENGGEN because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "to improve the processing efficiency of the verification processing of the multiple transaction applications received by the accounting node". (CHENGGEN: par. [0007]). 
• 1 ¶ 6 • respectively adding, by the client device, the available Nonce records to the plurality of transactions; and Reference (YIFENG: doesn't expressly and explicitly recite respectively adding, by the client device, the...records to the plurality of transactions; and --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- "[a] ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain[; s]tate transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.)[; a] transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like[; t]he ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks[; t]he ledger also includes a state database which maintains a current state of the blockchain[; t]here is typically one ledger per channel[; e]ach peer node maintains a copy of the ledger for each channel of which they are a member" par. [0028] and "to screen transactions may include identifying a number of different accounts and their corresponding transactions[; s]ome transactions may require a first amount of cost based on transaction size, others may have different transaction costs[; i]n this particular heuristic approach, the operations may include, for each account T, generate cost per unit (in kb) cost_unit_i[n] for each nonce value n=1, 2..., and S*=Set of transactions already picked[; i]nitially empty[; n]ext, while leftover blocksize and un-picked transactions size [less than] leftover blocksize: for each account i, pick cost_i_max=argmax n (cost_unit_i[n])[; t]he option is selected with a maximum cost s*, and the feasibility of adding to the block is checked and s* is added to S* and the leftover block_size is updated[; e]xamples of accounts with a number of transactions may include 1 (cost per kb for each transaction, size of transaction) with (3,2) for account A, (6,1) for account B and (2,2) for account C[; t]he transactions included=1, 2 (cost per kb for each transaction, size of transaction) may include (8,3) for A, (9,5) for B and (8,3) for C[; t]he transactions included=1, 2, 3 (cost per kb for each transaction, size of transaction) may provide (4,9) for A, (3,13) for B and (4,5) for C[; t]he result of an example execution is a set of transactions=[B: (9,5), A(3,2)1], with a total cost=9*5+3*2=51[; t]his example is provided merely to demonstrate different accounts, costs and transactions sizes and other values may be identified when performing heuristic analyses" par. [0049]), [See Remarks Below] 
With respect to above-noted claimed element "respectively adding" which is disclosed by DESHPANDE: the teachings and/or suggestions within the disclosures of YIFENG and CHENGGEN thus far relied upon do not mention within the authors' descriptions an explicit and express recitation of respectively adding as presented within the instant claim. Nevertheless, herein relied upon are portions of the disclosure of DESHPANDE which sufficiently teaches the feature apposite to the claimed invention as commented about above with quotation(s) of exemplary disclosures within DESHPANDE that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of YIFENG and CHENGGEN by adding or substituting the feature respectively adding as taught and/or suggested by DESHPANDE, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply ascertainable to that one DESHPANDE: par. [0001]). 
• 1 ¶ 7 • publishing, by the client device, the plurality of transactions in the blockchain, so that for each available record, a node device in the blockchain matches the available Nonce record in a corresponding transaction published by the client device with the Nonce records in the Nonce list maintained in the blockchain and when the available Nonce record matches a target Nonce record in the Nonce list maintained in the blockchain, the node device processes the corresponding transaction, and concurrently executes a plurality of the processed transactions with the same group identifier. Reference (YIFENG: discloses "the sending unit 620 is configured to send the interaction information set with the interaction sequence number nonce to Blockchain sending" par. [0101] or "sign the interactive information with the interactive serial number nonce and the packed block height threshold blockLimit, and send it to the blockchain" par. [0107] and "[b]lockchain technology requires the accounting nodes participating in the system to record all the information and data generated by the system in a period of time into a block through a cryptographic algorithm, and generate the hash value of the block to link to the next block as a school" par. [0004] or "recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046] and "the accounting nodes participating in the system" par. [0004] or "other nodes verify the validity of the block's data to choose whether to accept the accounting result" par. [0004] or "terminal node 10" pars. [0039]-[0040], [0042], [0045], [0047], [0079] or "verification node 20" pars. [0039]-[0040], [0063]-[0064], [0079] or "packaging node 30" pars. [0039]-[0040], [0063]-[0064], [0079]); (YIFENG: doesn't expressly and explicitly recite matches --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- "[j]udging whether the first summary information and the second summary information corresponding to each transaction application are the same" pars. [0020], [0136] or "judge whether the first summary information and the second summary information corresponding to each transaction application are the same" pars. [0041], [0111] or "the transaction application is successfully verified when the first determination submodule determines that the first summary information corresponding to the transaction application is the same as the second summary information" par. [0042] or "the grouping unit 32 is specifically configured to compare multiple transactions according to the address of the transaction initiator corresponding to each transaction application[; t]he transaction applications are grouped to obtain N sets, so that the multiple transaction applications included in each set are transaction applications created by different transaction initiators" par. [0113]), [See Remarks Below]; (YIFENG: discloses as described previously in this paragraph); (YIFENG: doesn't expressly and explicitly recite and when the available Nonce record matches a target Nonce record --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph and "first determining sub-module 3324 is configured to determine that the digital signature corresponding to the transaction application is successfully verified when the first determining sub-module 3323 determines that the first summary information corresponding to the transaction application is the same as the second summary information" par. [0112]), [See Remarks Below]; (YIFENG: discloses as described previously in this paragraph); (YIFENG: doesn't expressly and explicitly recite , and concurrently executes --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- "verification module 332 is configured to perform parallel verification processing on the digital signatures corresponding to multiple transaction applications according to the transaction information corresponding to each of the transaction applications included in the set" par. [0106] or "verification module 333 is configured to perform parallel verification processing on the transaction information corresponding to the plurality of transaction applications successfully verified by the verification module 332" par. [0107] or "[t]ransaction applications created for different transaction initiators are then sequentially verified in parallel for multiple transaction applications contained in each set" par. [0119]), [See Remarks Below]; (YIFENG: discloses "packaging is a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046] or "the transaction party to issue multiple parallel transactions at the same time" par. [0098]); (YIFENG: doesn't expressly and explicitly recite with the same group identifier. --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph and "[g]roup the multiple transaction applications according to the transaction information corresponding to each of the transaction applications to obtain N sets, so that the multiple transaction applications contained in each set are created by different transaction initiators Transaction application" pars. [0011], [0127] or "the plurality of transaction applications are grouped according to the transaction information corresponding to each transaction application to obtain N sets, so that The multiple transaction applications included in each set are transaction applications created by different transaction initiators" par. [0022] or "[g]roup a plurality of said transaction applications according to the address of the transaction initiator corresponding to each said transaction application to obtain N sets" pars. [0023], [0139] or "grouping unit is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquisition unit to obtain N sets" par. [0031] or "the grouping unit is specifically configured to perform transaction requests on a plurality of the transaction applications according to the transaction initiator address corresponding to each transaction application" par. [0043] or "multiple transaction applications are grouped according to the address of the transaction initiator corresponding to each transaction application to obtain N sets" par. [0080] or "grouping unit 32 is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquiring unit 31 to obtain N sets" par. [0101] or "group the obtained multiple transaction applications after the accounting node obtains the multiple transaction applications received within the preset time interval, so that the multiple transaction applications contained in each set after the grouping are grouped" pars. [0076], [0119]) 
With respect to above-noted claimed elements [1] "matches the available Nonce record" and [2] "when the available Nonce record" and [3] "matches a target" and [4] "record" and [5] "concurrently executes a plurality of the processed transactions" and [6] "with the Nonce records" which are disclosed by CHENGGEN: the teachings and/or suggestions within the disclosures of YIFENG and DESHPANDE thus far relied upon do not include within the authors' descriptions an explicit and express recital of [1] "matches the available Nonce record" and [2] "when the available Nonce record" and [3] "matches a target" and [4] "record" and [5] "concurrently executes a plurality of the processed transactions" and [6] "with the Nonce records" as presented within the claim being considered. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of CHENGGEN which sufficiently teaches the features appurtenant to the claimed invention as commented about above with citation(s) to exemplary disclosures within CHENGGEN that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of YIFENG and DESHPANDE by adding or substituting the features [1] "matches the available Nonce record" and [2] "when the available Nonce record" and [3] "matches a target" and [4] "record" and [5] "concurrently executes a plurality of the processed transactions" and [6] "with the Nonce records" as taught and/or suggested by CHENGGEN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing CHENGGEN: par. [0007]). 
    
        
            
                                
            
        
    

Claim 2, EXAMINER's Analysis: Claim 2 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 2 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, YIFENG discloses the claimed subject matter of claim 2 as follows and as explained below.
Regarding and as per CLAIM 2, the computer-implemented method of claim 1, wherein the plurality of transactions that need to be concurrently executed comprise a plurality of transactions of a same transaction type. Reference (YIFENG: discloses "packaging is a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046] or "the transaction party to issue multiple parallel transactions at the same time" par. [0098]) 
    
        
            
                                
            
        
    

Claim 3, EXAMINER's Analysis: Claim 3 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 3 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of YIFENG and CHENGGEN and DESHPANDE taken together render obvious the claimed subject matter of claim 3 as follows and as explained below.
Regarding and as per CLAIM 3, the computer-implemented method of claim 1, further comprising: Reference (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
• 3 ¶ 2 • in response to the plurality of transactions initiated by the user through the user account comprise a plurality of transaction groups, and each transaction group comprises a plurality of transactions that need to be concurrently executed, determining an execution order of the plurality of transaction groups; and Reference (YIFENG: discloses "packaging is a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046] or "the transaction party to issue multiple parallel transactions at the same time" par. [0098] and "[b]lockchain technology requires the accounting nodes participating in the system to record all the information and data generated by the system in a period of time into a block through a cryptographic algorithm, and generate the hash value of the block to link to the next block as a school[; v]erification; other nodes verify the validity of the block's data to choose whether to accept the accounting result" par. [0004] or "[s]k can be the account private key, and Sign (Content, SecretKey) can be the signature algorithm for information exchange" par. [0059]); (YIFENG: doesn't expressly and explicitly recite a plurality of transaction groups, and each transaction group --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- "[g]roup the multiple transaction applications according to the transaction information corresponding to each of the transaction applications to obtain N sets, so that the multiple transaction applications contained in each set are created by different transaction initiators Transaction application" pars. [0011], [0127] or "the plurality of transaction applications are grouped according to the transaction information corresponding to each transaction application to obtain N sets, so that The multiple transaction applications included in each set are transaction applications created by different transaction initiators" par. [0022] or "[g]roup a plurality of said transaction applications according to the address of the transaction initiator corresponding to each said transaction application to obtain N sets" pars. [0023], [0139] or "grouping unit is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquisition unit to obtain N sets" par. [0031] or "the grouping unit is specifically configured to perform transaction requests on a plurality of the transaction applications according to the transaction initiator address corresponding to each transaction application" par. [0043] or "multiple transaction applications are grouped according to the address of the transaction initiator corresponding to each transaction application to obtain N sets" par. [0080] or "grouping unit 32 is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquiring unit 31 to obtain N sets" par. [0101] or "group the obtained multiple transaction applications after the accounting node obtains the multiple transaction applications received within the preset time interval, so that the multiple transaction applications contained in each set after the grouping are grouped" pars. [0076], [0119]), [See Remarks Below]; (YIFENG: discloses "[t]x represents the information sent independently by each node, block n is the current block height blockNumber, the blockchain will verify the received information and pack it into blocks in a certain order" par. [0040]); (YIFENG: doesn't expressly and explicitly recite of the plurality of transaction groups; and --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
With respect to above-noted claimed elements "a plurality of transaction groups and each transaction group" which are disclosed by CHENGGEN: the teachings and/or suggestions within the CHENGGEN: par. [0007]). 
• 3 ¶ 3 • respectively obtaining the available Nonce records that comprise the same group identifier for each of the plurality of transaction groups from the locally saved Nonce list, wherein group identifiers of the plurality of transaction groups indicate the execution order of the plurality of transaction groups. Reference (YIFENG: discloses "[s]end the interactive information with the interactive serial number nonce to the blockchain" par. [0011] or "send the interactive information with the interactive serial number nonce to the blockchain" par. [0019] or "sending the interactive information with the interactive sequence number nonce set to Blockchain sending" par. [0043]); (YIFENG: doesn't expressly and explicitly recite the same group identifier for each of the plurality of transaction groups --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- "[g]roup the multiple transaction applications according to the transaction information corresponding to each of the transaction applications to obtain N sets, so that the multiple transaction applications contained in each set are created by different transaction initiators Transaction application" pars. [0011], [0127] or "the plurality of transaction applications are grouped according to the transaction information corresponding to each transaction application to obtain N sets, so that The multiple transaction applications included in each set are transaction applications created by different transaction initiators" par. [0022] or "[g]roup a plurality of said transaction applications according to the address of the transaction initiator corresponding to each said transaction application to obtain N sets" pars. [0023], [0139] or "grouping unit is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquisition unit to obtain N sets" par. [0031] or "the grouping unit is specifically configured to perform transaction requests on a plurality of the transaction applications according to the transaction initiator address corresponding to each transaction application" par. [0043] or "multiple transaction applications are grouped according to the address of the transaction initiator corresponding to each transaction application to obtain N sets" par. [0080] or "grouping unit 32 is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquiring unit 31 to obtain N sets" par. [0101] or "group the obtained multiple transaction applications after the accounting node obtains the multiple transaction applications received within the preset time interval, so that the multiple transaction applications contained in each set after the grouping are grouped" pars. [0076], [0119]), [See Remarks after Claim 1 Par. 5 herein] and [See Remarks after Claim 1 Par. 3 herein] and (as already described in previous citation to this secondary disclosure within this same paragraph), [See Remarks Below]); (YIFENG: doesn't expressly and explicitly recite from the locally saved --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- "[a] ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain[; s]tate transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.)[; a] transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like[; t]he ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks[; t]he ledger also includes a state database which maintains a current state of the blockchain[; t]here is typically one ledger per channel[; e]ach peer node maintains a copy of the ledger for each channel of which they are a member" par. [0028] and "to screen transactions may include identifying a number of different accounts and their corresponding transactions[; s]ome transactions may require a first amount of cost based on transaction size, others may have different transaction costs[; i]n this particular heuristic approach, the operations may include, for each account T, generate cost per unit (in kb) cost_unit_i[n] for each nonce value n=1, 2..., and S*=Set of transactions already picked[; i]nitially empty[; n]ext, while leftover blocksize and un-picked transactions size [less than] leftover blocksize: for each account i, pick cost_i_max=argmax n (cost_unit_i[n])[; t]he option is selected with a maximum cost s*, and the feasibility of adding to the block is checked and s* is added to S* and the leftover block_size is updated[; e]xamples of accounts with a number of transactions may include 1 (cost per kb for each transaction, size of transaction) with (3,2) for account A, (6,1) for account B and (2,2) for account C[; t]he transactions included=1, 2 (cost per kb for each transaction, size of transaction) may include (8,3) for A, (9,5) for B and (8,3) for C[; t]he transactions included=1, 2, 3 (cost per kb for each transaction, size of transaction) may provide (4,9) for A, (3,13) for B and (4,5) for C[; t]he result of an example execution is a set of transactions=[B: (9,5), A(3,2)1], with a total cost=9*5+3*2=51[; t]his example is provided merely to demonstrate different accounts, costs and transactions sizes and other values may be identified when performing heuristic analyses" par. [0049]), [See Remarks after Claim 1 Par. 4 herein]; (YIFENG: doesn't expressly and explicitly recite group identifiers of the plurality of transaction groups --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph and as already cited in this par.); (YIFENG: discloses "[t]x represents the information sent independently by each node, block n is the current block height blockNumber, the blockchain will verify the received information and pack it into blocks in a certain order" par. [0040]); (YIFENG: doesn't expressly and explicitly recite of the plurality of transaction groups. --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
With respect to above-noted claimed element "for each of the plurality of transaction groups" which is disclosed by CHENGGEN: the teachings and/or suggestions within the disclosures of YIFENG and DESHPANDE thus far relied upon fail to mention within the authors' descriptions an explicit and express recital of for each of the plurality of transaction groups as presented within the instant claim. However, herein relied upon are portions of the disclosure of CHENGGEN which sufficiently teaches the feature appurtenant to the claimed invention as annotated above with quotation(s) of exemplary disclosures within CHENGGEN that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of YIFENG and DESHPANDE by adding or substituting the feature for each of the plurality of transaction groups as taught and/or suggested by CHENGGEN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily discernable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of YIFENG and DESHPANDE with these above-described teachings of "for CHENGGEN: par. [0007]). 
    
        
            
                                
            
        
    

Claim 4, EXAMINER's Analysis: Claim 4 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 4 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, YIFENG and CHENGGEN and DESHPANDE disclose and render obvious as previously combined the claimed subject matter of claim 4 as follows and as explained below.
Regarding and as per CLAIM 4, the computer-implemented method of claim 1, wherein before the obtaining, from the Nonce list, the available Nonce records that comprise the same group identifier for the plurality of transactions that need to be concurrently executed and are initiated by the user through the user account, the method further comprises: Reference (YIFENG: discloses "[s]end the interactive information with the interactive serial number nonce to the blockchain" par. [0011] or "send the interactive information with the interactive serial number nonce to the blockchain" par. [0019] or "sending the interactive information with the interactive sequence number nonce set to Blockchain sending" par. [0043]); (YIFENG: doesn't expressly and explicitly recite the same group identifier --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- "[g]roup the multiple transaction applications according to the transaction information corresponding to each of the transaction applications to obtain N sets, so that the multiple transaction applications contained in each set are created by different transaction initiators Transaction application" pars. [0011], [0127] or "the plurality of transaction applications are grouped according to the transaction information corresponding to each transaction application to obtain N sets, so that The multiple transaction applications included in each set are transaction applications created by different transaction initiators" par. [0022] or "[g]roup a plurality of said transaction applications according to the address of the transaction initiator corresponding to each said transaction application to obtain N sets" pars. [0023], [0139] or "grouping unit is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquisition unit to obtain N sets" par. [0031] or "the grouping unit is specifically configured to perform transaction requests on a plurality of the transaction applications according to the transaction initiator address corresponding to each transaction application" par. [0043] or "multiple transaction applications are grouped according to the address of the transaction initiator corresponding to each transaction application to obtain N sets" par. [0080] or "grouping unit 32 is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquiring unit 31 to obtain N sets" par. [0101] or "group the obtained multiple transaction applications after the accounting node obtains the multiple transaction applications received within the preset time interval, so that the multiple transaction applications contained in each set after the grouping are grouped" pars. [0076], [0119]), [See Remarks after Claim 1 Par. 5 herein] and [See Remarks after Claim 1 Par. 3 herein]; (YIFENG: discloses "after receiving a user's information, the blockchain network will verify whether the nonce of the information is equal to the nonce+1 of the user's latest information that has been packaged in the blockchain" par. [0005] or "the user's latest packaged information" par. [0045] or "a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046] or "[t]he interaction information initiated by the user [] may be" par. [0057] or "user-initiated interaction information [] may also be" par. [0060] and "[b]lockchain technology requires the accounting nodes participating in the system to record all the information and data generated by the system in a period of time into a block through a cryptographic algorithm, and generate the hash value of the block to link to the next block as a school[; v]erification; other nodes verify the validity of the block's data to choose whether to accept the accounting result" par. [0004] or "[s]k can be the account private key, and Sign (Content, SecretKey) can be the signature algorithm for information exchange" par. [0059]) 
• 4 ¶ 2 • in response to an initialization instruction for the client device, obtaining the Nonce list maintained in the blockchain, and maintaining the locally saved Nonce list on the client device; and Reference (YIFENG: discloses "the terminal node 10 may be the initiator of the information to be processed or the receiver of the information" par. [0040] or "the Nonce setting method in this example can deliver the continuity of information to the information initiator (such as the terminal node 10) outside the blockchain" par. [0045]) (YIFENG: doesn't expressly and explicitly recite the locally saved Nonce list on the client device; and --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- "[a] ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain[; s]tate transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.)[; a] transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like[; t]he ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks[; t]he ledger also includes a state database which maintains a current state of the blockchain[; t]here is typically one ledger per channel[; e]ach peer node maintains a copy of the ledger for each channel of which they are a member" par. [0028] and "to screen transactions may include identifying a number of different accounts and their corresponding transactions[; s]ome transactions may require a first amount of cost based on transaction size, others may have different transaction costs[; i]n this particular heuristic approach, the operations may include, for each account T, generate cost per unit (in kb) cost_unit_i[n] for each nonce value n=1, 2..., and S*=Set of transactions already picked[; i]nitially empty[; n]ext, while leftover blocksize and un-picked transactions size [less than] leftover blocksize: for each account i, pick cost_i_max=argmax n (cost_unit_i[n])[; t]he option is selected with a maximum cost s*, and the feasibility of adding to the block is checked and s* is added to S* and the leftover block_size is updated[; e]xamples of accounts with a number of transactions may include 1 (cost per kb for each transaction, size of transaction) with (3,2) for account A, (6,1) for account B and (2,2) for account C[; t]he transactions included=1, 2 (cost per kb for each transaction, size of transaction) may include (8,3) for A, (9,5) for B and (8,3) for C[; t]he transactions included=1, 2, 3 (cost per kb for each transaction, size of transaction) may provide (4,9) for A, (3,13) for B and (4,5) for C[; t]he result of an example execution is a set of transactions=[B: (9,5), A(3,2)1], with a total cost=9*5+3*2=51[; t]his example is provided merely to demonstrate different accounts, costs and transactions sizes and other values may be identified when performing heuristic analyses" par. [0049]), [See Remarks after Claim 1 Par. 4 herein] 
• 4 ¶ 3 • the obtaining, from the locally saved Nonce list, the available Nonce records that comprise the same group identifier for the plurality of transactions that need to be concurrently executed and are initiated by the user through the user account comprises: Reference (YIFENG: discloses "first verification unit is used to verify whether the nonce is repeated within the preset interactive sequence number range" par. [0023] or "first parsing unit 720 can be used to parse the interactive sequence number nonce in the interactive information; the first verification unit 730 can be used to verify whether the nonce is repeated within the preset interactive sequence number range" par. [0109]); (YIFENG: doesn't expressly and explicitly recite , from the locally saved --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- "[a] ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain[; s]tate transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.)[; a] transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like[; t]he ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks[; t]he ledger also includes a state database which maintains a current state of the blockchain[; t]here is typically one ledger per channel[; e]ach peer node maintains a copy of the ledger for each channel of which they are a member" par. [0028] and "to screen transactions may include identifying a number of different accounts and their corresponding transactions[; s]ome transactions may require a first amount of cost based on transaction size, others may have different transaction costs[; i]n this particular heuristic approach, the operations may include, for each account T, generate cost per unit (in kb) cost_unit_i[n] for each nonce value n=1, 2..., and S*=Set of transactions already picked[; i]nitially empty[; n]ext, while leftover blocksize and un-picked transactions size [less than] leftover blocksize: for each account i, pick cost_i_max=argmax n (cost_unit_i[n])[; t]he option is selected with a maximum cost s*, and the feasibility of adding to the block is checked and s* is added to S* and the leftover block_size is updated[; e]xamples of accounts with a number of transactions may include 1 (cost per kb for each transaction, size of transaction) with (3,2) for account A, (6,1) for account B and (2,2) for account C[; t]he transactions included=1, 2 (cost per kb for each transaction, size of transaction) may include (8,3) for A, (9,5) for B and (8,3) for C[; t]he transactions included=1, 2, 3 (cost per kb for each transaction, size of transaction) may provide (4,9) for A, (3,13) for B and (4,5) for C[; t]he result of an example execution is a set of transactions=[B: (9,5), A(3,2)1], with a total cost=9*5+3*2=51[; t]his example is provided merely to demonstrate different accounts, costs and transactions sizes and other values may be identified when performing heuristic analyses" par. [0049]), [See Remarks after Claim 1 Par. 4 herein]; (YIFENG: discloses "nonce" pars. [0005], [0010]-[0011], [0014]-[0016], [0018]-[0019], [0022]-[0025], [0043]-[0045], [0048], [0054]-[0055], [0064], [0075]-[0077], [0083], [0101]-[0102], [0104], [0107], [0109]-[0110] and "a non-repetitive interaction sequence number nonce within the preset interaction sequence number range" pars. [0018], [0048], [0101] or "an interactive sequence number nonce that is not repeated within the preset interactive sequence number range" par. [0043] and as already cited in this par. and "[b]lockchain technology requires the accounting nodes participating in the system to record all the information and data generated by the system in a period of time into a block through a cryptographic algorithm, and generate the hash value of the block to link to the next block as a school" par. [0004] or "recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046]); (YIFENG: doesn't expressly and explicitly recite the same group identifier --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- "[g]roup the multiple transaction applications according to the transaction information corresponding to each of the transaction applications to obtain N sets, so that the multiple transaction applications contained in each set are created by different transaction initiators Transaction application" pars. [0011], [0127] or "the plurality of transaction applications are grouped according to the transaction information corresponding to each transaction application to obtain N sets, so that The multiple transaction applications included in each set are transaction applications created by different transaction initiators" par. [0022] or "[g]roup a plurality of said transaction applications according to the address of the transaction initiator corresponding to each said transaction application to obtain N sets" pars. [0023], [0139] or "grouping unit is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquisition unit to obtain N sets" par. [0031] or "the grouping unit is specifically configured to perform transaction requests on a plurality of the transaction applications according to the transaction initiator address corresponding to each transaction application" par. [0043] or "multiple transaction applications are grouped according to the address of the transaction initiator corresponding to each transaction application to obtain N sets" par. [0080] or "grouping unit 32 is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquiring unit 31 to obtain N sets" par. [0101] or "group the obtained multiple transaction applications after the accounting node obtains the multiple transaction applications received within the preset time interval, so that the multiple transaction applications contained in each set after the grouping are grouped" pars. [0076], [0119]), [See Remarks after Claim 1 Par. 5 herein] and [See Remarks after Claim 1 Par. 3 herein]; (YIFENG: discloses "packaging is a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046] or "the transaction party to issue multiple parallel transactions at the same time" par. [0098] and "embodiment can decouple serially processed information, thereby realizing parallel processing of information and ensuring the timeliness of information processing" par. [0025] or "parallel processing of information can be realized" par. [0045] or "the parallelism of information brought by Nonce randomization can be used" par. [0062] or "embodiment can use the parallelism of information brought by Nonce randomization" par. [0097] or "[w]ithout this technology, it will be difficult for the transaction party to issue multiple parallel transactions at the same time, causing a performance bottleneck; it is also difficult for the transaction party to determine whether a transaction request can return the processing result within a specified time, which greatly affects the immediacy of the transaction[; i]n fact, if there is no parallel processing and real-time processing attributes, it is difficult for the blockchain network to be used in the financial system" par. [0098] and "after receiving a user's information, the blockchain network will verify whether the nonce of the information is equal to the nonce+1 of the user's latest information that has been packaged in the blockchain" par. [0005] or "the user's latest packaged information" par. [0045] or "a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046] or "[t]he interaction information initiated by the user [] may be" par. [0057] or "user-initiated interaction information [] may also be" par. [0060] and "[b]lockchain technology requires the accounting nodes participating in the system to record all the information and data generated by the system in a period of time into a block through a cryptographic algorithm, and generate the hash value of the block to link to the next block as a school[; v]erification; other nodes verify the validity of the block's data to choose whether to accept the accounting result" par. [0004] or "[s]k can be the account private key, and Sign (Content, SecretKey) can be the signature algorithm for information exchange" par. [0059]) 
• 4 ¶ 4 • obtaining, from the locally saved Nonce list maintained on the client device, the available Nonce records that comprise the same group identifier for the plurality of transactions that need to be concurrently executed and are initiated by the user through the user account. Reference (YIFENG: discloses "first verification unit is used to verify whether the nonce is repeated within the preset interactive sequence number range" par. [0023] or "first parsing unit 720 can be used to parse the interactive sequence number nonce in the interactive information; the first verification unit 730 can be used to verify whether the nonce is repeated within the preset interactive sequence number range" par. [0109]); (YIFENG: doesn't expressly and explicitly recite , from the locally saved --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- "[a] ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain[; s]tate transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.)[; a] transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like[; t]he ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks[; t]he ledger also includes a state database which maintains a current state of the blockchain[; t]here is typically one ledger per channel[; e]ach peer node maintains a copy of the ledger for each channel of which they are a member" par. [0028] and "to screen transactions may include identifying a number of different accounts and their corresponding transactions[; s]ome transactions may require a first amount of cost based on transaction size, others may have different transaction costs[; i]n this particular heuristic approach, the operations may include, for each account T, generate cost per unit (in kb) cost_unit_i[n] for each nonce value n=1, 2..., and S*=Set of transactions already picked[; i]nitially empty[; n]ext, while leftover blocksize and un-picked transactions size [less than] leftover blocksize: for each account i, pick cost_i_max=argmax n (cost_unit_i[n])[; t]he option is selected with a maximum cost s*, and the feasibility of adding to the block is checked and s* is added to S* and the leftover block_size is updated[; e]xamples of accounts with a number of transactions may include 1 (cost per kb for each transaction, size of transaction) with (3,2) for account A, (6,1) for account B and (2,2) for account C[; t]he transactions included=1, 2 (cost per kb for each transaction, size of transaction) may include (8,3) for A, (9,5) for B and (8,3) for C[; t]he transactions included=1, 2, 3 (cost per kb for each transaction, size of transaction) may provide (4,9) for A, (3,13) for B and (4,5) for C[; t]he result of an example execution is a set of transactions=[B: (9,5), A(3,2)1], with a total cost=9*5+3*2=51[; t]his example is provided merely to demonstrate different accounts, costs and transactions sizes and other values may be identified when performing heuristic analyses" par. [0049]), [See Remarks after Claim 1 Par. 4 herein]; (YIFENG: discloses "nonce" pars. [0005], [0010]-[0011], [0014]-[0016], [0018]-[0019], [0022]-[0025], [0043]-[0045], [0048], [0054]-[0055], [0064], [0075]-[0077], [0083], [0101]-[0102], [0104], [0107], [0109]-[0110] and "a non-repetitive interaction sequence number nonce within the preset interaction sequence number range" pars. [0018], [0048], [0101] or "an interactive sequence number nonce that is not repeated within the preset interactive sequence number range" par. [0043] and "the terminal node 10 may be the initiator of the information to be processed or the receiver of the information" par. [0040] or "the Nonce setting method in this example can deliver the continuity of information to the information initiator (such as the terminal node 10) outside the blockchain" par. [0045] and "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119] and as already cited in this par. and "[b]lockchain technology requires the accounting nodes participating in the system to record all the information and data generated by the system in a period of time into a block through a cryptographic algorithm, and generate the hash value of the block to link to the next block as a school" par. [0004] or "recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046]); (YIFENG: doesn't expressly and explicitly recite the same group identifier --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- "[g]roup the multiple transaction applications according to the transaction information corresponding to each of the transaction applications to obtain N sets, so that the multiple transaction applications contained in each set are created by different transaction initiators Transaction application" pars. [0011], [0127] or "the plurality of transaction applications are grouped according to the transaction information corresponding to each transaction application to obtain N sets, so that The multiple transaction applications included in each set are transaction applications created by different transaction initiators" par. [0022] or "[g]roup a plurality of said transaction applications according to the address of the transaction initiator corresponding to each said transaction application to obtain N sets" pars. [0023], [0139] or "grouping unit is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquisition unit to obtain N sets" par. [0031] or "the grouping unit is specifically configured to perform transaction requests on a plurality of the transaction applications according to the transaction initiator address corresponding to each transaction application" par. [0043] or "multiple transaction applications are grouped according to the address of the transaction initiator corresponding to each transaction application to obtain N sets" par. [0080] or "grouping unit 32 is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquiring unit 31 to obtain N sets" par. [0101] or "group the obtained multiple transaction applications after the accounting node obtains the multiple transaction applications received within the preset time interval, so that the multiple transaction applications contained in each set after the grouping are grouped" pars. [0076], [0119]), [See Remarks after Claim 1 Par. 5 herein] and [See Remarks after Claim 1 Par. 3 herein]; (YIFENG: discloses "packaging is a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046] or "the transaction party to issue multiple parallel transactions at the same time" par. [0098] and "embodiment can decouple serially processed information, thereby realizing parallel processing of information and ensuring the timeliness of information processing" par. [0025] or "parallel processing of information can be realized" par. [0045] or "the parallelism of information brought by Nonce randomization can be used" par. [0062] or "embodiment can use the parallelism of information brought by Nonce randomization" par. [0097] or "[w]ithout this technology, it will be difficult for the transaction party to issue multiple parallel transactions at the same time, causing a performance bottleneck; it is also difficult for the transaction party to determine whether a transaction request can return the processing result within a specified time, which greatly affects the immediacy of the transaction[; i]n fact, if there is no parallel processing and real-time processing attributes, it is difficult for the blockchain network to be used in the financial system" par. [0098] and "after receiving a user's information, the blockchain network will verify whether the nonce of the information is equal to the nonce+1 of the user's latest information that has been packaged in the blockchain" par. [0005] or "the user's latest packaged information" par. [0045] or "a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046] or "[t]he interaction information initiated by the user [] may be" par. [0057] or "user-initiated interaction information [] may also be" par. [0060] and "[b]lockchain technology requires the accounting nodes participating in the system to record all the information and data generated by the system in a period of time into a block through a cryptographic algorithm, and generate the hash value of the block to link to the next block as a school[; v]erification; other nodes verify the validity of the block's data to choose whether to accept the accounting result" par. [0004] or "[s]k can be the account private key, and Sign (Content, SecretKey) can be the signature algorithm for information exchange" par. [0059]) 
    
        
            
                                
            
        
    

Claim 5, EXAMINER's Analysis: Claim 5 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 5 is a dependent claim that directly depends upon parent claim 4, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 4 and 1, YIFENG and CHENGGEN and DESHPANDE disclose and render obvious as previously combined the claimed subject matter of claim 5 as follows and as explained below.
Regarding and as per CLAIM 5, the computer-implemented method of claim 4, wherein the Nonce records in the locally saved Nonce list maintained on the client device are marked as available by default, and the method further comprises: Reference (YIFENG: doesn't expressly and explicitly recite in the locally saved --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- "[a] ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain[; s]tate transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.)[; a] transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like[; t]he ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks[; t]he ledger also includes a state database which maintains a current state of the blockchain[; t]here is typically one ledger per channel[; e]ach peer node maintains a copy of the ledger for each channel of which they are a member" par. [0028] and "to screen transactions may include identifying a number of different accounts and their corresponding transactions[; s]ome transactions may require a first amount of cost based on transaction size, others may have different transaction costs[; i]n this particular heuristic approach, the operations may include, for each account T, generate cost per unit (in kb) cost_unit_i[n] for each nonce value n=1, 2..., and S*=Set of transactions already picked[; i]nitially empty[; n]ext, while leftover blocksize and un-picked transactions size [less than] leftover blocksize: for each account i, pick cost_i_max=argmax n (cost_unit_i[n])[; t]he option is selected with a maximum cost s*, and the feasibility of adding to the block is checked and s* is added to S* and the leftover block_size is updated[; e]xamples of accounts with a number of transactions may include 1 (cost per kb for each transaction, size of transaction) with (3,2) for account A, (6,1) for account B and (2,2) for account C[; t]he transactions included=1, 2 (cost per kb for each transaction, size of transaction) may include (8,3) for A, (9,5) for B and (8,3) for C[; t]he transactions included=1, 2, 3 (cost per kb for each transaction, size of transaction) may provide (4,9) for A, (3,13) for B and (4,5) for C[; t]he result of an example execution is a set of transactions=[B: (9,5), A(3,2)1], with a total cost=9*5+3*2=51[; t]his example is provided merely to demonstrate different accounts, costs and transactions sizes and other values may be identified when performing heuristic analyses" par. [0049]), [See Remarks after Claim 1 Par. 4 herein]; (YIFENG: discloses "the nonce of each piece of information is definitely incremented, and the blockchain only needs to verify whether the nonce of the packaged information Tx is equal to the current nonce+1[; s]ince the nonce is smaller than the current nonce, the previously packaged Tx cannot be packaged again, and the attacker cannot forge the digital signature of the Tx, and therefore cannot manually modify the value of the nonce[; t]herefore, the traditional nonce continuous scheme does not have the problem of replay attacks[; o]nce the nonce is changed to a random value, the blockchain cannot determine whether the Tx has been packaged through a simple nonce increment attribute, so it is difficult to prevent replay attacks[; t]he introduction of blockLimit solves this problem[; s]pecifically, because a certain Tx (whether it is normally packed or replayed), it can only be packed into the block of [Tx.blockLimit-blockWindow, Tx.blockLimit][; t]herefore, the blockchain only needs to check whether the information initiated by the information initiator within the block height is duplicated" par. [0075]) 
• 5 ¶ 2 • marking the available Nonce records as unavailable in the locally saved Nonce list after obtaining, from the locally saved Nonce list maintained on the client device, the available Nonce records that comprise the same group identifier for the plurality of transactions that need to be concurrently executed and are initiated by the user through the user account. Reference (YIFENG: discloses "the nonce of each piece of information is definitely incremented, and the blockchain only needs to verify whether the nonce of the packaged information Tx is equal to the current nonce+1[; s]ince the nonce is smaller than the current nonce, the previously packaged Tx cannot be packaged again, and the attacker cannot forge the digital signature of the Tx, and therefore cannot manually modify the value of the nonce[; t]herefore, the traditional nonce continuous scheme does not have the problem of replay attacks[; o]nce the nonce is changed to a random value, the blockchain cannot determine whether the Tx has been packaged through a simple nonce increment attribute, so it is difficult to prevent replay attacks[; t]he introduction of blockLimit solves this problem[; s]pecifically, because a certain Tx (whether it is normally packed or replayed), it can only be packed into the block of [Tx.blockLimit-blockWindow, Tx.blockLimit][; t]herefore, the blockchain only needs to check whether the information initiated by the information initiator within the block height is duplicated" par. [0075]); (YIFENG: doesn't expressly and explicitly recite in the locally saved --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- "[a] ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain[; s]tate transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.)[; a] transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like[; t]he ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks[; t]he ledger also includes a state database which maintains a current state of the blockchain[; t]here is typically one ledger per channel[; e]ach peer node maintains a copy of the ledger for each channel of which they are a member" par. [0028] and "to screen transactions may include identifying a number of different accounts and their corresponding transactions[; s]ome transactions may require a first amount of cost based on transaction size, others may have different transaction costs[; i]n this particular heuristic approach, the operations may include, for each account T, generate cost per unit (in kb) cost_unit_i[n] for each nonce value n=1, 2..., and S*=Set of transactions already picked[; i]nitially empty[; n]ext, while leftover blocksize and un-picked transactions size [less than] leftover blocksize: for each account i, pick cost_i_max=argmax n (cost_unit_i[n])[; t]he option is selected with a maximum cost s*, and the feasibility of adding to the block is checked and s* is added to S* and the leftover block_size is updated[; e]xamples of accounts with a number of transactions may include 1 (cost per kb for each transaction, size of transaction) with (3,2) for account A, (6,1) for account B and (2,2) for account C[; t]he transactions included=1, 2 (cost per kb for each transaction, size of transaction) may include (8,3) for A, (9,5) for B and (8,3) for C[; t]he transactions included=1, 2, 3 (cost per kb for each transaction, size of transaction) may provide (4,9) for A, (3,13) for B and (4,5) for C[; t]he result of an example execution is a set of transactions=[B: (9,5), A(3,2)1], with a total cost=9*5+3*2=51[; t]his example is provided merely to demonstrate different accounts, costs and transactions sizes and other values may be identified when performing heuristic analyses" par. [0049]), [See Remarks after Claim 1 Par. 4 herein]; (YIFENG: discloses as described previously in this paragraph); (YIFENG: doesn't expressly and explicitly recite , from the locally saved --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph); (YIFENG: doesn't expressly and explicitly recite the same group identifier --- however CHENGGEN: clearly discloses, teaches, and/or suggests the feature -- "[g]roup the multiple transaction applications according to the transaction information corresponding to each of the transaction applications to obtain N sets, so that the multiple transaction applications contained in each set are created by different transaction initiators Transaction application" pars. [0011], [0127] or "the plurality of transaction applications are grouped according to the transaction information corresponding to each transaction application to obtain N sets, so that The multiple transaction applications included in each set are transaction applications created by different transaction initiators" par. [0022] or "[g]roup a plurality of said transaction applications according to the address of the transaction initiator corresponding to each said transaction application to obtain N sets" pars. [0023], [0139] or "grouping unit is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquisition unit to obtain N sets" par. [0031] or "the grouping unit is specifically configured to perform transaction requests on a plurality of the transaction applications according to the transaction initiator address corresponding to each transaction application" par. [0043] or "multiple transaction applications are grouped according to the address of the transaction initiator corresponding to each transaction application to obtain N sets" par. [0080] or "grouping unit 32 is configured to group a plurality of the transaction applications according to the transaction information corresponding to each of the transaction applications acquired by the acquiring unit 31 to obtain N sets" par. [0101] or "group the obtained multiple transaction applications after the accounting node obtains the multiple transaction applications received within the preset time interval, so that the multiple transaction applications contained in each set after the grouping are grouped" pars. [0076], [0119]), [See Remarks after Claim 1 Par. 5 herein] and [See Remarks after Claim 1 Par. 3 herein]; (YIFENG: discloses "[b]lockchain technology requires the accounting nodes participating in the system to record all the information and data generated by the system in a period of time into a block through a cryptographic algorithm, and generate the hash value of the block to link to the next block as a school[; v]erification; other nodes verify the validity of the block's data to choose whether to accept the accounting result" par. [0004] or "[s]k can be the account private key, and Sign (Content, SecretKey) can be the signature algorithm for information exchange" par. [0059]) 
    
        
            
                                
            
        
    

Claim 6, EXAMINER's Analysis: Claim 6 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 6 is a dependent claim that directly depends upon parent claim 5, which is also a dependent claim, and thus the instant claim indirectly depends upon claims 4 and 1, of which the latter is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 5 and 4 and 1, YIFENG and DESHPANDE disclose and render obvious as previously combined the claimed subject matter of claim 6 as follows and as explained below.
Regarding and as per CLAIM 6, the computer-implemented method of claim 5, further comprising: See Prior Comment(s) at Claim 3 Par. 1; 
• 6 ¶ 2 • determining that a notification message indicating that a transaction is processed is received from the node device; and Reference (YIFENG: discloses "[s]end the interactive information with the interactive serial number nonce to the blockchain" par. [0011] or "send the interactive information with the interactive serial number nonce to the blockchain" par. [0019] or "sending the interactive information with the interactive sequence number nonce set to Blockchain sending" par. [0043]) 
• 6 ¶ 3 • in response, monotonically increasing the Nonce value in the available Nonce record in the locally saved Nonce list maintained on the client device based on a predetermined amplitude; and Reference (YIFENG: discloses "[s]end the interactive information with the interactive serial number nonce to the blockchain" par. [0011] or "send the interactive information with the interactive serial number nonce to the blockchain" par. [0019] or "sending the interactive information with the interactive sequence number nonce set to Blockchain sending" par. [0043] and "the nonce of each piece of information is definitely incremented, and the blockchain only needs to verify whether the nonce of the packaged information Tx is equal to the current nonce+1[; s]ince the nonce is smaller than the current nonce, the previously packaged Tx cannot be packaged again, and the attacker cannot forge the digital signature of the Tx, and therefore cannot manually modify the value of the nonce[; t]herefore, the traditional nonce continuous scheme does not have the problem of replay attacks[; o]nce the nonce is changed to a random value, the blockchain cannot determine whether the Tx has been packaged through a simple nonce increment attribute, so it is difficult to prevent replay attacks[; t]he introduction of blockLimit solves this problem[; s]pecifically, because a certain Tx (whether it is normally packed or replayed), it can only be packed into the block of [Tx.blockLimit-blockWindow, Tx.blockLimit][; t]herefore, the blockchain only needs to check whether the information initiated by the information initiator within the block height is duplicated" par. [0075]); (YIFENG: doesn't expressly and explicitly recite in the locally saved --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- "[a] ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain[; s]tate transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.)[; a] transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like[; t]he ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks[; t]he ledger also includes a state database which maintains a current state of the blockchain[; t]here is typically one ledger per channel[; e]ach peer node maintains a copy of the ledger for each channel of which they are a member" par. [0028] and "to screen transactions may include identifying a number of different accounts and their corresponding transactions[; s]ome transactions may require a first amount of cost based on transaction size, others may have different transaction costs[; i]n this particular heuristic approach, the operations may include, for each account T, generate cost per unit (in kb) cost_unit_i[n] for each nonce value n=1, 2..., and S*=Set of transactions already picked[; i]nitially empty[; n]ext, while leftover blocksize and un-picked transactions size [less than] leftover blocksize: for each account i, pick cost_i_max=argmax n (cost_unit_i[n])[; t]he option is selected with a maximum cost s*, and the feasibility of adding to the block is checked and s* is added to S* and the leftover block_size is updated[; e]xamples of accounts with a number of transactions may include 1 (cost per kb for each transaction, size of transaction) with (3,2) for account A, (6,1) for account B and (2,2) for account C[; t]he transactions included=1, 2 (cost per kb for each transaction, size of transaction) may include (8,3) for A, (9,5) for B and (8,3) for C[; t]he transactions included=1, 2, 3 (cost per kb for each transaction, size of transaction) may provide (4,9) for A, (3,13) for B and (4,5) for C[; t]he result of an example execution is a set of transactions=[B: (9,5), A(3,2)1], with a total cost=9*5+3*2=51[; t]his example is provided merely to demonstrate different accounts, costs and transactions sizes and other values may be identified when performing heuristic analyses" par. [0049]), [See Remarks after Claim 1 Par. 4 herein]; (YIFENG: discloses as described previously in this paragraph) 
• 6 ¶ 4 • re-marking the available Nonce record as available in the locally saved Nonce list maintained on the client device. Reference (YIFENG: discloses "the nonce of each piece of information is definitely incremented, and the blockchain only needs to verify whether the nonce of the packaged information Tx is equal to the current nonce+1[; s]ince the nonce is smaller than the current nonce, the previously packaged Tx cannot be packaged again, and the attacker cannot forge the digital signature of the Tx, and therefore cannot manually modify the value of the nonce[; t]herefore, the traditional nonce continuous scheme does not have the problem of replay attacks[; o]nce the nonce is changed to a random value, the blockchain cannot determine whether the Tx has been packaged through a simple nonce increment attribute, so it is difficult to prevent replay attacks[; t]he introduction of blockLimit solves this problem[; s]pecifically, because a certain Tx (whether it is normally packed or replayed), it can only be packed into the block of [Tx.blockLimit-blockWindow, Tx.blockLimit][; t]herefore, the blockchain only needs to check whether the information initiated by the information initiator within the block height is duplicated" par. [0075] and "first verification unit is used to verify whether the nonce is repeated within the preset interactive sequence number range" par. [0023] or "first parsing unit 720 can be used to parse the interactive sequence number nonce in the interactive information; the first verification unit 730 can be used to verify whether the nonce is repeated within the preset interactive sequence number range" par. [0109] and "nonce" pars. [0005], [0010]-[0011], [0014]-[0016], [0018]-[0019], [0022]-[0025], [0043]-[0045], [0048], [0054]-[0055], [0064], [0075]-[0077], [0083], [0101]-[0102], [0104], [0107], [0109]-[0110] and "[b]lockchain technology requires the accounting nodes participating in the system to record all the information and data generated by the system in a period of time into a block through a cryptographic algorithm, and generate the hash value of the block to link to the next block as a school" par. [0004] or "recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046]); (YIFENG: doesn't expressly and explicitly recite in the locally saved --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- "[a] ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain[; s]tate transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.)[; a] transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like[; t]he ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks[; t]he ledger also includes a state database which maintains a current state of the blockchain[; t]here is typically one ledger per channel[; e]ach peer node maintains a copy of the ledger for each channel of which they are a member" par. [0028] and "to screen transactions may include identifying a number of different accounts and their corresponding transactions[; s]ome transactions may require a first amount of cost based on transaction size, others may have different transaction costs[; i]n this particular heuristic approach, the operations may include, for each account T, generate cost per unit (in kb) cost_unit_i[n] for each nonce value n=1, 2..., and S*=Set of transactions already picked[; i]nitially empty[; n]ext, while leftover blocksize and un-picked transactions size [less than] leftover blocksize: for each account i, pick cost_i_max=argmax n (cost_unit_i[n])[; t]he option is selected with a maximum cost s*, and the feasibility of adding to the block is checked and s* is added to S* and the leftover block_size is updated[; e]xamples of accounts with a number of transactions may include 1 (cost per kb for each transaction, size of transaction) with (3,2) for account A, (6,1) for account B and (2,2) for account C[; t]he transactions included=1, 2 (cost per kb for each transaction, size of transaction) may include (8,3) for A, (9,5) for B and (8,3) for C[; t]he transactions included=1, 2, 3 (cost per kb for each transaction, size of transaction) may provide (4,9) for A, (3,13) for B and (4,5) for C[; t]he result of an example execution is a set of transactions=[B: (9,5), A(3,2)1], with a total cost=9*5+3*2=51[; t]his example is provided merely to demonstrate different accounts, costs and transactions sizes and other values may be identified when performing heuristic analyses" par. [0049]), [See Remarks after Claim 1 Par. 4 herein]; (YIFENG: discloses as described previously in this paragraph and "a non-repetitive interaction sequence number nonce within the preset interaction sequence number range" pars. [0018], [0048], [0101] or "an interactive sequence number nonce that is not repeated within the preset interactive sequence number range" par. [0043] and "the terminal node 10 may be the initiator of the information to be processed or the receiver of the information" par. [0040] or "the Nonce setting method in this example can deliver the continuity of information to the information initiator (such as the terminal node 10) outside the blockchain" par. [0045] and "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
    
        
            
                                
            
        
    

Claim 7, EXAMINER's Analysis: Claim 7 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 7 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, YIFENG discloses the claimed subject matter of claim 7 as follows and as explained below.
Regarding and as per CLAIM 7, the computer-implemented method of claim 1, wherein the client device is a multi-threaded client device, and a quantity of Nonce records in the Nonce list maintained in a blockchain indicates a transaction concurrency capability of the user account. Reference (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119] and "a non-repetitive interaction sequence number nonce within the preset interaction sequence number range" pars. [0018], [0048], [0101] or "an interactive sequence number nonce that is not repeated within the preset interactive sequence number range" par. [0043] and "embodiment can decouple serially processed information, thereby realizing parallel processing of information and ensuring the timeliness of information processing" par. [0025] or "parallel processing of information can be realized" par. [0045] or "the parallelism of information brought by Nonce randomization can be used" par. [0062] or "embodiment can use the parallelism of information brought by Nonce randomization" par. [0097] or "[w]ithout this technology, it will be difficult for the transaction party to issue multiple parallel transactions at the same time, causing a performance bottleneck; it is also difficult for the transaction party to determine whether a transaction request can return the processing result within a specified time, which greatly affects the immediacy of the transaction[; i]n fact, if there is no parallel processing and real-time processing attributes, it is difficult for the blockchain network to be used in the financial system" par. [0098]) 
    
        
            
                                
            
        
    

Claim 9, EXAMINER's Analysis: Claim 9 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 9 is an independent claim. YIFENG and CHENGGEN and DESHPANDE disclose and render obvious as previously combined the claimed subject matter of claim 9 as follows and as explained below.
Regarding and as per CLAIM 9, a non-transitory, computer-readable medium storing one or more instructions executable by a computer system and that upon execution cause the computer system to perform operations comprising: Reference (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
• 9 ¶ 2 • receiving, by a client device, a plurality of transactions initiated by a user through a user account, wherein the plurality of transactions need to be concurrently executed; See Prior Comment(s) at Claim 1 Par. 2; 
• 9 ¶ 3 • in response, accessing, by the client device, a Nonce list corresponding to the user account and that is maintained in a blockchain, the Nonce list comprising a plurality of Nonce records, each Nonce record comprising a composite structure including a group identifier indicating a group to which a transaction belongs, a Nonce value associated with the user account, and an index identifier indicating a rank of the Nonce record among the plurality of Nonce records in the Nonce list based upon the Nonce value; See Prior Comment(s) at Claim 1 Par. 3; 
• 9 ¶ 4 • storing, by the client device, the Nonce list on the client device as a locally stored Nonce list, wherein the locally saved Nonce list is maintained by the client device; See Prior Comment(s) at Claim 1 Par. 4; 
• 9 ¶ 5 • obtaining, by the client device, from the locally saved Nonce list, available Nonce records that comprise a same group identifier for the plurality of transactions, wherein each available Nonce record is for a respective transaction of the plurality of transactions; See Prior Comment(s) at Claim 1 Par. 5; 
• 9 ¶ 6 • respectively adding, by the client device, the available Nonce records to the plurality of transactions; and See Prior Comment(s) at Claim 1 Par. 6; 
• 9 ¶ 7 • publishing, by the client device, the plurality of transactions in the blockchain, so that for each available record, a node device in the blockchain matches the available Nonce record in a corresponding transaction published by the client device with the Nonce records in the Nonce list maintained in the blockchain, and when the available Nonce record matches a target Nonce record in the Nonce list, the node device processes the corresponding transaction, and concurrently executes a plurality of the processed transactions with the same group identifier. See Prior Comment(s) at Claim 1 Par. 7; 
    
        
            
                                
            
        
    

Claim 10, EXAMINER's Analysis: Claim 10 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 10 is a dependent claim that directly depends upon parent claim 9, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 9, YIFENG discloses the claimed subject matter of claim 10 as follows and as explained below.
Regarding and as per CLAIM 10, the non-transitory, computer-readable medium of claim 9, wherein the plurality of transactions that need to be concurrently executed comprise a plurality of transactions of a same transaction type. See Prior Comment(s) at Claim 2 Par. 1; 
    
        
            
                                
            
        
    

Claim 11, EXAMINER's Analysis: Claim 11 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 11 is a dependent claim that directly depends upon parent claim 9, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 9, YIFENG and CHENGGEN and DESHPANDE disclose and render obvious as previously combined the claimed subject matter of claim 11 as follows and as explained below.
Regarding and as per CLAIM 11, the non-transitory, computer-readable medium of claim 9, the operations further comprise: Reference (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
• 11 ¶ 2 • in response to the plurality of transactions initiated by the user through the user account comprise a plurality of transaction groups, and each transaction group comprises a plurality of transactions that need to be concurrently executed, determining an execution order of the plurality of transaction groups; and See Prior Comment(s) at Claim 3 Par. 2; 
• 11 ¶ 3 • respectively obtaining the available Nonce records that comprise the same group identifier for each of the plurality of transaction groups from the locally saved Nonce list, wherein group identifiers of the plurality of transaction groups indicate the execution order of the plurality of transaction groups. See Prior Comment(s) at Claim 3 Par. 3; 
    
        
            
                                
            
        
    

Claim 12, EXAMINER's Analysis: Claim 12 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 12 is a dependent claim that directly depends upon parent claim 9, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 9, YIFENG and CHENGGEN and DESHPANDE disclose and render obvious as previously combined the claimed subject matter of claim 12 as follows and as explained below.
Regarding and as per CLAIM 12, the non-transitory, computer-readable medium of claim 9, wherein before the obtaining, from the locally saved Nonce list the available Nonce records that comprise the same group identifier for the plurality of transactions that need to be concurrently executed and are initiated by the user through the user account, the operations further comprise: See Prior Comment(s) at Claim 4 Par. 1; 
• 12 ¶ 2 • in response to an initialization instruction for the client device, obtaining the Nonce list maintained in the blockchain, and maintaining the locally saved Nonce list on the client device; and See Prior Comment(s) at Claim 4 Par. 2; 
• 12 ¶ 3 • the obtaining, from the locally saved Nonce list, the available Nonce records that comprise the same group identifier for the plurality of transactions that need to be concurrently executed and are initiated by the user through the user account comprises: See Prior Comment(s) at Claim 4 Par. 3; 
• 12 ¶ 4 • obtaining, from the locally saved Nonce list maintained on the client device, the available Nonce records that comprise the same group identifier for the plurality of transactions that need to be concurrently executed and are initiated by the user through the user account. See Prior Comment(s) at Claim 4 Par. 4; 
    
        
            
                                
            
        
    

Claim 13, EXAMINER's Analysis: Claim 13 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 13 is a dependent claim that directly depends upon parent claim 12, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 9, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 12 and 9, YIFENG and CHENGGEN and DESHPANDE disclose and render obvious as previously combined the claimed subject matter of claim 13 as follows and as explained below.
Regarding and as per CLAIM 13, the non-transitory, computer-readable medium of claim 12, wherein the Nonce records in the locally saved Nonce list maintained on the client device are marked as available by default, and the operations further comprise: Reference (YIFENG: doesn't expressly and explicitly recite in the locally saved --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- "[a] ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain[; s]tate transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.)[; a] transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like[; t]he ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks[; t]he ledger also includes a state database which maintains a current state of the blockchain[; t]here is typically one ledger per channel[; e]ach peer node maintains a copy of the ledger for each channel of which they are a member" par. [0028] and "to screen transactions may include identifying a number of different accounts and their corresponding transactions[; s]ome transactions may require a first amount of cost based on transaction size, others may have different transaction costs[; i]n this particular heuristic approach, the operations may include, for each account T, generate cost per unit (in kb) cost_unit_i[n] for each nonce value n=1, 2..., and S*=Set of transactions already picked[; i]nitially empty[; n]ext, while leftover blocksize and un-picked transactions size [less than] leftover blocksize: for each account i, pick cost_i_max=argmax n (cost_unit_i[n])[; t]he option is selected with a maximum cost s*, and the feasibility of adding to the block is checked and s* is added to S* and the leftover block_size is updated[; e]xamples of accounts with a number of transactions may include 1 (cost per kb for each transaction, size of transaction) with (3,2) for account A, (6,1) for account B and (2,2) for account C[; t]he transactions included=1, 2 (cost per kb for each transaction, size of transaction) may include (8,3) for A, (9,5) for B and (8,3) for C[; t]he transactions included=1, 2, 3 (cost per kb for each transaction, size of transaction) may provide (4,9) for A, (3,13) for B and (4,5) for C[; t]he result of an example execution is a set of transactions=[B: (9,5), A(3,2)1], with a total cost=9*5+3*2=51[; t]his example is provided merely to demonstrate different accounts, costs and transactions sizes and other values may be identified when performing heuristic analyses" par. [0049]), [See Remarks after Claim 1 Par. 4 herein]; (YIFENG: discloses "the nonce of each piece of information is definitely incremented, and the blockchain only needs to verify whether the nonce of the packaged information Tx is equal to the current nonce+1[; s]ince the nonce is smaller than the current nonce, the previously packaged Tx cannot be packaged again, and the attacker cannot forge the digital signature of the Tx, and therefore cannot manually modify the value of the nonce[; t]herefore, the traditional nonce continuous scheme does not have the problem of replay attacks[; o]nce the nonce is changed to a random value, the blockchain cannot determine whether the Tx has been packaged through a simple nonce increment attribute, so it is difficult to prevent replay attacks[; t]he introduction of blockLimit solves this problem[; s]pecifically, because a certain Tx (whether it is normally packed or replayed), it can only be packed into the block of [Tx.blockLimit-blockWindow, Tx.blockLimit][; t]herefore, the blockchain only needs to check whether the information initiated by the information initiator within the block height is duplicated" par. [0075]) 
• 13 ¶ 2 • marking the available Nonce records as unavailable in the locally saved Nonce list after obtaining, from the locally saved Nonce list maintained on the client device, the available Nonce records that comprise the same group identifier for the plurality of transactions that need to be concurrently executed and are initiated by the user through the user account. See Prior Comment(s) at Claim 5 Par. 2; 
    
        
            
                                
            
        
    

Claim 14, EXAMINER's Analysis: Claim 14 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 14 is a dependent claim that directly depends upon parent claim 13, which is also a dependent claim, and thus the instant claim indirectly depends upon claims 12 and 9, of which the latter is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 13 and 12 and 9, YIFENG and DESHPANDE disclose and render obvious as previously combined the claimed subject matter of claim 14 as follows and as explained below.
Regarding and as per CLAIM 14, the non-transitory, computer-readable medium of claim 13, the operations further comprise: Reference (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
• 14 ¶ 2 • determining that a notification message indicating that a transaction is processed is received from the node device; and See Prior Comment(s) at Claim 6 Par. 2; 
• 14 ¶ 3 • in response, monotonically increasing the Nonce value in the available Nonce record in the locally saved Nonce list maintained on the client device based on a predetermined amplitude; and See Prior Comment(s) at Claim 6 Par. 3; 
• 14 ¶ 4 • re-marking the available Nonce record as available in the locally saved Nonce list maintained on the client device. See Prior Comment(s) at Claim 6 Par. 4; 
    
        
            
                                
            
        
    

Claim 15, EXAMINER's Analysis: Claim 15 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 15 is a dependent claim that directly depends upon parent claim 9, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 9, YIFENG discloses the claimed subject matter of claim 15 as follows and as explained below.
Regarding and as per CLAIM 15, the non-transitory, computer-readable medium of claim 9, wherein the client device is a multi-threaded client device, and a quantity of Nonce records in the Nonce list maintained in a blockchain indicates a transaction concurrency capability of the user account. See Prior Comment(s) at Claim 7 Par. 1; 
    
        
            
                                
            
        
    

Claim 17, EXAMINER's Analysis: Claim 17 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 17 is an independent claim. YIFENG and CHENGGEN and DESHPANDE disclose and render obvious as previously combined the claimed subject matter of claim 17 as follows and as explained below.
Regarding and as per CLAIM 17, a computer-implemented system, comprising: Reference (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
• 17 ¶ 2 • one or more computers; and Reference (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
• 17 ¶ 3 • one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: Reference (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
• 17 ¶ 4 • receiving, by a client device, a plurality of transactions initiated by a user through a user account, wherein the plurality of transactions need to be concurrently executed; See Prior Comment(s) at Claim 1 Par. 2; 
• 17 ¶ 5 • in response, accessing, by the client device, a Nonce list corresponding to the user account and that is maintained in a blockchain, the Nonce list comprising a plurality of Nonce records, each Nonce record comprising a composite structure including a group identifier indicating a group to which a transaction belongs, a Nonce value associated with the user account, and an index identifier indicating a rank of the Nonce record among the plurality of Nonce records in the Nonce list based upon the Nonce value; See Prior Comment(s) at Claim 1 Par. 3; 
• 17 ¶ 6 • storing, by the client device, the Nonce list on the client device as a locally stored Nonce list, wherein the locally saved Nonce list is maintained by the client device; See Prior Comment(s) at Claim 1 Par. 4; 
• 17 ¶ 7 • obtaining, by the client device, from the locally saved Nonce list, available Nonce records that comprise a same group identifier for the plurality of transactions, wherein each available Nonce record is for a respective transaction of the plurality of transactions; See Prior Comment(s) at Claim 1 Par. 5; 
• 17 ¶ 8 • respectively adding, by the client device, the available Nonce records to the plurality of transactions; and See Prior Comment(s) at Claim 1 Par. 6; 
• 17 ¶ 9 • publishing, by the client device, the plurality of transactions in the blockchain, so that for each available record, a node device in the blockchain matches the available Nonce record in a corresponding transaction published by the client device with the Nonce records in the Nonce list maintained in the blockchain, and when the available Nonce record matches a target Nonce record in the Nonce list maintained in the blockchain, the node device processes the corresponding transaction, and concurrently executes a plurality of the processed transactions with the same group identifier. See Prior Comment(s) at Claim 1 Par. 7; 
    
        
            
                                
            
        
    

Claim 18, EXAMINER's Analysis: Claim 18 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 18 is a dependent claim that directly depends upon parent claim 17, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 17, YIFENG discloses the claimed subject matter of claim 18 as follows and as explained below.
Regarding and as per CLAIM 18, the computer-implemented system of claim 17, wherein the plurality of transactions that need to be concurrently executed comprise a plurality of transactions of a same transaction type. See Prior Comment(s) at Claim 2 Par. 1; 
    
        
            
                                
            
        
    

Claim 19, EXAMINER's Analysis: Claim 19 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 19 is a dependent claim that directly depends upon parent claim 17, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 17, YIFENG and CHENGGEN and DESHPANDE disclose and render obvious as previously combined the claimed subject matter of claim 19 as follows and as explained below.
Regarding and as per CLAIM 19, the computer-implemented system of claim 17, the operations further comprise: Reference (YIFENG: discloses "the system may include a terminal node 10, a verification node 20, a packaging node 30, and a blockchain 40[; a]mong them, the terminal node 10, the verification node 20, and the packaging node 30 may be electronic devices such as personal computers, smart phones, tablet computers, personal digital assistants, and servers[; t]hese electronic devices can be installed with various communication client applications, such as instant messaging tools, email clients, social platform software, audio and video software, and so on[; a]mong them, these electronic devices have memories, logical operation processors, control elements, and so on[; t]hese electronic devices can send data requests, or can receive data requests, and can also analyze, verify, and store data" par. [0039] or "[i]t should be noted that the implementation of the functional units shown in this embodiment may be hardware, software, firmware, or a combination thereof[; w]hen implemented in hardware, it can be, for example, an electronic circuit, an application specific integrated circuit (ASIC), appropriate firmware, a plug-in, a function card, and so on[; w]hen implemented in software, the elements of the present invention are programs or code segments used to perform required tasks[; t]he program or code segment may be stored in a machine-readable medium, or transmitted on a transmission medium or a communication link through a data signal carried in a carrier wave. "[m]achine-readable medium" may include any medium that can store or transmit information[; e]xamples of machine-readable media include electronic circuits, semiconductor memory devices, ROM, flash memory, erasable ROM (EROM), floppy disks, CD-ROMs, optical disks, hard disks, fiber optic media, radio frequency (RF) links, and so on[; t]he code segment can be downloaded via a computer network such as the Internet, an intranet, and so on" par. [0103] or "technical solution essentially or the part that contributes to the existing technology can be embodied in the form of a software product, and the computer software product can be stored in a computer-readable storage medium, such as ROM/RAM, magnetic A disc, an optical disc, etc., include a number of instructions to make a computer device (which may be a personal computer, a server, or a network device, etc.) execute the methods described in each embodiment or some parts of the embodiment" par. [0119]) 
• 19 ¶ 2 • in response to the plurality of transactions initiated by the user through the user account comprise a plurality of transaction groups, and each transaction group comprises a plurality of transactions that need to be concurrently executed, determining an execution order of the plurality of transaction groups; and See Prior Comment(s) at Claim 3 Par. 2; 
• 19 ¶ 3 • respectively obtaining the available Nonce records that comprise the same group identifier for each of the plurality of transaction groups from the locally saved Nonce list, wherein group identifiers of the plurality of transaction groups indicate the execution order of the plurality of transaction groups. See Prior Comment(s) at Claim 3 Par. 3; 
    
        
            
                                
            
        
    

Claim 20, EXAMINER's Analysis: Claim 20 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 20 is a dependent claim that directly depends upon parent claim 17, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 17, YIFENG and CHENGGEN and DESHPANDE disclose and render obvious as previously combined the claimed subject matter of claim 20 as follows and as explained below.
Regarding and as per CLAIM 20, the computer-implemented system of claim 17, wherein before the obtaining, from the locally saved Nonce list, the available Nonce records that comprise the same group identifier for the plurality of transactions that need to be concurrently executed and are initiated by the user through the user account, the operations further comprise: See Prior Comment(s) at Claim 4 Par. 1; 
• 20 ¶ 2 • in response to an initialization instruction for the client device, obtaining the Nonce list maintained in the blockchain, and maintaining the locally saved Nonce list on the client device; and See Prior Comment(s) at Claim 4 Par. 2; 
• 20 ¶ 3 • the obtaining, from the locally saved Nonce list, the available Nonce records that comprise the same group identifier for the plurality of transactions that need to be concurrently executed and are initiated by the user through the user account comprises: See Prior Comment(s) at Claim 4 Par. 3; 
• 20 ¶ 4 • obtaining, from the locally saved Nonce list maintained on the client device, the available Nonce records that comprise the same group identifier for the plurality of transactions that need to be concurrently executed and are initiated by the user through the user account. See Prior Comment(s) at Claim 4 Par. 4; 
    
        
            
                                
            
        
    

Claim 21, EXAMINER's Analysis: Claim 21 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 21 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of YIFENG and DESHPANDE taken together render obvious the claimed subject matter of claim 21 as follows and as explained below.
Regarding and as per CLAIM 21, the computer-implemented method of claim 1, comprising updating, by the client device, based upon the adding the available Nonce records to the plurality of transactions, the available Nonce records as updated Nonce records, Reference (YIFENG: doesn't expressly and explicitly recite updating --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- "[a] ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain[; s]tate transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.)[; a] transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like[; t]he ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks[; t]he ledger also includes a state database which maintains a current state of the blockchain[; t]here is typically one ledger per channel[; e]ach peer node maintains a copy of the ledger for each channel of which they are a member" par. [0028] and "to screen transactions may include identifying a number of different accounts and their corresponding transactions[; s]ome transactions may require a first amount of cost based on transaction size, others may have different transaction costs[; i]n this particular heuristic approach, the operations may include, for each account T, generate cost per unit (in kb) cost_unit_i[n] for each nonce value n=1, 2..., and S*=Set of transactions already picked[; i]nitially empty[; n]ext, while leftover blocksize and un-picked transactions size [less than] leftover blocksize: for each account i, pick cost_i_max=argmax n (cost_unit_i[n])[; t]he option is selected with a maximum cost s*, and the feasibility of adding to the block is checked and s* is added to S* and the leftover block_size is updated[; e]xamples of accounts with a number of transactions may include 1 (cost per kb for each transaction, size of transaction) with (3,2) for account A, (6,1) for account B and (2,2) for account C[; t]he transactions included=1, 2 (cost per kb for each transaction, size of transaction) may include (8,3) for A, (9,5) for B and (8,3) for C[; t]he transactions included=1, 2, 3 (cost per kb for each transaction, size of transaction) may provide (4,9) for A, (3,13) for B and (4,5) for C[; t]he result of an example execution is a set of transactions=[B: (9,5), A(3,2)1], with a total cost=9*5+3*2=51[; t]his example is provided merely to demonstrate different accounts, costs and transactions sizes and other values may be identified when performing heuristic analyses" par. [0049]), [See Remarks Below]; (YIFENG: discloses "[t]x=TData+nonce+blockLimit+Sign(TData+nonce+blockLimit, SK)" par. [0061] or "the parallelism of information brought by Nonce randomization can be used, and the determinism of information interaction brought by blockLimit can also be used by blockLimit" par. [0062]); (YIFENG: doesn't expressly and explicitly recite the adding the available Nonce records to the plurality...transactions, the available Nonce records as updated --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- as already described in previous citation to this secondary disclosure within this same paragraph), [See Remarks after Claim 1 Par. 6 herein] and (as already cited in this par.); (YIFENG: discloses "nonce" pars. [0005], [0010]-[0011], [0014]-[0016], [0018]-[0019], [0022]-[0025], [0043]-[0045], [0048], [0054]-[0055], [0064], [0075]-[0077], [0083], [0101]-[0102], [0104], [0107], [0109]-[0110] and "packaging is a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046]) 
With respect to above-noted claimed element "updating" which is disclosed by DESHPANDE: the teachings and/or suggestions within the disclosure of YIFENG thus far relied upon fails to include within its descriptions the reciting explicitly and expressly of updating as presented within the claim being considered. However, herein relied upon are portions of the disclosure of DESHPANDE which DESHPANDE: par. [0001]). 
• 21 ¶ 2 • wherein each updated Nonce record, further comprises an availability indicator of the available Nonce record in the locally saved Nonce list. Reference (YIFENG: discloses "[t]x=TData+nonce+blockLimit+Sign(TData+nonce+blockLimit, SK)" par. [0061] or "the parallelism of information brought by Nonce randomization can be used, and the determinism of information interaction brought by blockLimit can also be used by blockLimit" par. [0062]); (YIFENG: doesn't expressly and explicitly recite updated --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- "[a] ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain[; s]tate transitions may result from chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.)[; a] transaction may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like[; t]he ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks[; t]he ledger also includes a state database which maintains a current state of the blockchain[; t]here is typically one ledger per channel[; e]ach peer node maintains a copy of the ledger for each channel of which they are a member" par. [0028] and "to screen transactions may include identifying a number of different accounts and their corresponding transactions[; s]ome transactions may require a first amount of cost based on transaction size, others may have different transaction costs[; i]n this particular heuristic approach, the operations may include, for each account T, generate cost per unit (in kb) cost_unit_i[n] for each nonce value n=1, 2..., and S*=Set of transactions already picked[; i]nitially empty[; n]ext, while leftover blocksize and un-picked transactions size [less than] leftover blocksize: for each account i, pick cost_i_max=argmax n (cost_unit_i[n])[; t]he option is selected with a maximum cost s*, and the feasibility of adding to the block is checked and s* is added to S* and the leftover block_size is updated[; e]xamples of accounts with a number of transactions may include 1 (cost per kb for each transaction, size of transaction) with (3,2) for account A, (6,1) for account B and (2,2) for account C[; t]he transactions included=1, 2 (cost per kb for each transaction, size of transaction) may include (8,3) for A, (9,5) for B and (8,3) for C[; t]he transactions included=1, 2, 3 (cost per kb for each transaction, size of transaction) may provide (4,9) for A, (3,13) for B and (4,5) for C[; t]he result of an example execution is a set of transactions=[B: (9,5), A(3,2)1], with a total cost=9*5+3*2=51[; t]his example is provided merely to demonstrate different accounts, costs and transactions sizes and other values may be identified when performing heuristic analyses" par. [0049]); (YIFENG: discloses "packaging is a method of recording user transactions by the blockchain, which means that the information sent by the user is recognized by the blockchain network and recorded in a certain block" par. [0046]); (YIFENG: doesn't expressly and explicitly recite in the locally saved Nonce list. --- however DESHPANDE: clearly discloses, teaches, and/or suggests the feature -- as already described in previous citation to this secondary disclosure within this same paragraph), [See Remarks after Claim 1 Par. 4 herein] 
    
        
            
                                
            
        
    

Claim 22, EXAMINER's Analysis: Claim 22 is rejected as being unpatentable over YIFENG and CHENGGEN and DESHPANDE. Claim 22 is a dependent claim that directly depends upon parent claim 9, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 9, YIFENG and DESHPANDE disclose and render obvious as previously combined the claimed subject matter of claim 22 as follows and as explained below.
Regarding and as per CLAIM 22, the non-transitory, computer-readable medium of claim 9, comprising updating, by the client device, based upon the adding the available Nonce records to the plurality of transactions, the available Nonce records as updated Nonce records, See Prior Comment(s) at Claim 21 Par. 1; 
• 22 ¶ 2 • wherein each updated Nonce record, further comprises an availability indicator of the available Nonce record in the locally saved Nonce list. See Prior Comment(s) at Claim 21 Par. 2; 
    
        
            
                                
            
        
    


Response to Arguments
 Regarding obviousness rejections under 35 U.S.C. § 103, the Applicant's arguments submitted December 23, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed September 2, 2021 (hereinafter "Final Correspondence") have been fully considered but are not persuasive and/or are moot in view of the new grounds of rejection which are responsive to Applicant's RCE submission. Further to the September 2, 2021 Final Correspondence, the new grounds of rejection are fully set forth above under the 35 U.S.C. § 103 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"[] Applicant [] asserts that Yifeng, Chenggen, and Deshpande fail to establish a prima facie case of obviousness at least with respect to the [] amended features of independent claim 1. [] 
"[] Applicant respectfully asserts that claim 1 distinguishes over Yifeng, Chenggen, and Deshpande, and is in condition for allowance. Applicant respectfully requests reconsideration and allowance of independent claim 1 and all claims depending therefrom. Independent claims 9 and 17 recite analogous, though not identical, language as independent claim 1 and are allowable for similar reasons. []" 
(REMARKS [as abridged], pp. 11-12). 
Respectively nonetheless, the above-quoted arguments submitted December 23, 2021 at REMARKS pp. 11-12 regarding rejections under 35 U.S.C. § 103 have been fully considered, but are not persuasive. Furthermore, the Office respectfully submits that above-quoted arguments are moot in view of the new grounds of rejection which are responsive to Applicant's RCE submission filed December 23, 2021. Materially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 103 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20170149819 A1 by Androulaki; Elli et al. discloses RESISTING REPLAY ATTACKS EFFICIENTLY IN A PERMISSIONED AND PRIVACY- PRESERVING BLOCKCHAIN NETWORK.
USPGPub No. US 20100275020 A1 by Aramaki; Takashi et al. discloses COMMUNICATION METHOD, COMMUNICATION SYSTEM, MOBILE NODE AND COMMUNICATION NODE.
USPGPub No. US 20200119936 A1 by Balasaygun; Mehmet et al. discloses DISTRIBUTED LEDGER AND BLOCKCHAIN TO CONFIRM VALIDITY OF CALL RECORDINGS.
USPGPub No. US 20200052880 A1 by Bathen; Luis Angel D. et al. discloses AD-HOC TRUSTED GROUPS ON A BLOCKCHAIN.
USPGPub No. US 20190123895 A1 by BLAKE; Shaun Keith et al. discloses METHODS AND APPARATUS FOR VERIFYING A USER TRANSACTION.
USPGPub No. US 20200090177 A1 by Brown; Richard G. discloses REISSUING OBLIGATIONS TO PRESERVE PRIVACY.
USPGPub No. US 20190165930 A1 by Castinado; Joseph et al. discloses Blockchain-Based Unexpected Data Detection.
USPGPub No. US 20180284755 A1 by Cella; Charles Howard et al. discloses METHODS AND SYSTEMS FOR DATA STORAGE IN AN INDUSTRIAL INTERNET OF THINGS DATA COLLECTION ENVIRONMENT WITH LARGE DATA SETS.
USPGPub No. US 20190319798 A1 by Chalkias; Konstantinos discloses BLOCKCHAIN POST-QUANTUM SIGNATURE SCHEME.
USPGPub No. US 20190103973 A1 by Chalkias; Konstantinos et al. discloses HASH SUBTREES FOR GROUPING COMPONENTS BY COMPONENT TYPE.
USPGPub No. US 20200082361 A1 by Chan; Chun Fai et al. discloses SYSTEM AND METHOD FOR CONTROLLING A LEDGER OF TRANSACTIONS.
USPGPub No. US 20200136808 A1 by Chasko; Stephen et al. discloses CRYPTOGRAPHIC OPERATIONS USING INTERNET OF THINGS DEVICE POOL.
USPGPub No. US 20200213125 A1 by DESTEFANIS; Giuseppe et al. discloses COMPUTER-IMPLEMENTED SYSTEM AND METHOD ENABLING SECURE STORAGE OF A LARGE BLOCKCHAIN OVER A PLURALITY OF STORAGE NODES.

USPGPub No. US 20200186336 A1 by DESTEFANIS; Giuseppe et al. discloses METHODS AND SYSTEMS TO ESTABLISH TRUSTED PEER-TO-PEER COMMUNICATIONS BETWEEN NODES IN A BLOCKCHAIN NETWORK.
USPGPub No. US 20170212781 A1 by DILLENBERGER; Donna Eng et al. discloses PARALLEL EXECUTION OF BLOCKCHAIN TRANSACTIONS.
USPGPub No. US 20200374129 A1 by DILLES; Jacob S. et al. discloses SYSTEMS AND METHODS FOR CREATING A DIGITAL ID RECORD AND METHODS OF USING THEREOF.
USPGPub No. US 20200106610 A1 by Doddavula; Shyam Kumar et al. discloses SYSTEM AND METHOD FOR DECENTRALIZED IDENTITY MANAGEMENT, AUTHENTICATION AND AUTHORIZATION OF APPLICATIONS.
USPGPub No. US 20180253702 A1 by Dowding; Paul F. discloses BLOCKCHAIN SOLUTIONS FOR FINANCIAL SERVICES AND OTHER TRANSACTIONS-BASED INDUSTRIES.
USPGPub No. US 20110029773 A1 by Effenberger; Frank J. discloses Optical Network Terminal Management Control Interface-Based Passive Optical Network Security Enhancement.
USPGPub No. US 20170251014 A1 by Eisen; Ori discloses ANTI-REPLAY SYSTEMS AND METHODS.
USPGPub No. US 20190281036 A1 by Eisen; Ori et al. discloses SYSTEMS AND METHODS FOR DISTRIBUTION OF SELECTED AUTHENTICATION INFORMATION FOR A NETWORK OF DEVICES.
USPGPub No. US 20210081938 A1 by Falk; Rainer discloses METHOD AND APPARATUS FOR COMPUTER-ASSISTED PROVISION OF A SECURITY-PROTECTED DIGITAL TWIN.
USPGPub No. US 20200293361 A1 by Falk; Rainer discloses METHOD AND DISTRIBUTED DATABASE SYSTEM FOR COMPUTER-AIDED EXECUTION OF A PROGRAM CODE.
USPGPub No. US 20200117585 A1 by FALK; RAINER discloses METHOD AND APPARATUS FOR COMPUTER-AIDED TESTING OF A BLOCKCHAIN.
USPGPub No. US 20200021443 A1 by FALK; RAINER discloses METHOD AND TIMER FOR PROVIDING SECURITY-PROTECTED TIME INFORMATION.
USPGPub No. US 20160292672 A1 by FAY; Thomas et al. discloses SYSTEMS AND METHODS OF BLOCKCHAIN TRANSACTION RECORDATION.

USPGPub No. US 20180359096 A1 by Ford; Bryan et al. discloses Cryptographically Verifiable Data Structure Having Multi-Hop Forward and Backwards Links and Associated Systems and Methods.
USPGPub No. US 20190354076 A1 by Henson; David et al. discloses Method and System for Dynamic Power Delivery to a Flexible Datacenter Using Unutilized Energy Sources.
USPGPub No. US 20190253524 A1 by HOSHIZUKI; Yusuke discloses SERVER APPARATUS, CLIENT APPARATUS, AND DATA PROCESSING SYSTEM.
USPGPub No. US 20200044854 A1 by Hsueh; Chih-Wen discloses ESTIMABLE PROOF-OF-WORK FOR BLOCKCHAIN.
USPGPub No. US 20200272618 A1 by Hughes; Daniel Patrick discloses DISTRIBUTED LEDGER TECHNOLOGY.
USPGPub No. US 20200007558 A1 by INOKUCHI; Masaki et al. discloses INFORMATION VERIFICATION SYSTEM, INFORMATION VERIFICATION DEVICE, METHOD AND PROGRAM.
USPGPub No. US 20180308094 A1 by Jayaram; Arjun et al. discloses TIME STAMPING SYSTEMS AND METHODS.
USPGPub No. US 20030041265 A1 by Lagimonier, Todd et al. discloses System for efficiently handling cryptographic messages containing nonce values in a wireless connectionless environment without compromising security.
USPGPub No. US 20190164150 A1 by Lee; Jisoo et al. discloses Using Blockchain Ledger for Selectively Allocating Transactions to User Accounts.
USPGPub No. US 20080148052 A1 by Lindsley; Brett L. discloses METHOD AND SYSTEM FOR AUTHENTICATION BONDING TWO DEVICES AND SENDING AUTHENTICATED EVENTS.
USPGPub No. US 20080077795 A1 by MacMillan; David M. discloses Method and apparatus for two-way authentication without nonces.
USPGPub No. US 20190188086 A1 by Maeda; Kumiko et al. discloses REDUNDANCY REDUCTION IN BLOCKCHAINS.
USPGPub No. US 20200387893 A1 by MAIM; Enrico discloses METHODS AND SYSTEMS FOR EXECUTING SMART CONTRACTS IN SECURE ENVIRONMENTS.

USPGPub No. US 20200026785 A1 by Patangia; Vishal et al. discloses Data Manifest as a Blockchain Service.
USPGPub No. US 20200119904 A1 by Philyaw; Richard W. et al. discloses TAMPER-PROOF PRIVILEGED USER ACCESS SYSTEM LOGS.
USPGPub No. US 20210021424 A1 by PUNAL; Oscar et al. discloses TECHNIQUE FOR COMPUTING A BLOCK IN A BLOCKCHAIN NETWORK.
USPGPub No. US 20180293547 A1 by RANDHAWA; JASPREET discloses METHODS AND SYSTEMS FOR EMPLOYMENT AND EDUCATION VERIFICATION USING BLOCKCHAIN.
USPGPub No. US 20170269186 A1 by SHARMA; SAHIL et al. discloses LOCALIZATION SYSTEM COMPRISING MULTIPLE BEACONS AND AN ASSIGNMENT SYSTEM.
USPGPub No. US 20170228731 A1 by Sheng; Xinxin et al. discloses Computationally Efficient Transfer Processing and Auditing Apparatuses, Methods and Systems.
USPGPub No. US 20190147532 A1 by Singh; Awadhesh Pratap et al. discloses CRYPTO - MACHINE LEARNING ENABLED BLOCKCHAIN BASED PROFILE PRICER.
USPGPub No. US 20170316390 A1 by Smith; Jonathan Robert et al. discloses METHODS AND SYSTEMS OF REVOKING AN ATTESTATION TRANSACTION USING A CENTRALIZED OR DISTRIBUTED LEDGER.
USPGPub No. US 20200067708 A1 by Subba; Girish Banavathi Venkata discloses METHOD FOR ENSURING SECURITY OF AN INTERNET OF THINGS NETWORK.
USPGPub No. US 20200313884 A1 by TREVETHAN; Thomas discloses SMART CONTRACT EXECUTION USING DISTRIBUTED COORDINATION.
USPGPub No. US 20190370806 A1 by Wang; Jiyuan et al. discloses BLOCKCHAIN-BASED TRANSACTION PROCESSING METHOD AND APPARATUS, AND ELECTRONIC DEVICE.
USPGPub No. US 20190066228 A1 by Wright; Craig Steven discloses CRYPTOGRAPHIC METHOD AND SYSTEM FOR SECURE EXTRACTION OF DATA FROM A BLOCKCHAIN.
USPGPub No. US 20190158470 A1 by Wright; Craig Steven et al. discloses OPERATING SYSTEM FOR BLOCKCHAIN IOT DEVICES.
USPGPub No. US 20190050832 A1 by Wright; Craig Steven et al. discloses METHOD AND SYSTEM FOR EFFICIENT TRANSFER OF CRYPTOCURRENCY ASSOCIATED WITH A PAYROLL ON A 
USPGPub No. US 20140133656 A1 by Wurster; Charles S. et al. discloses Preserving Security by Synchronizing a Nonce or Counter Between Systems.
USPGPub No. US 20070101412 A1 by Yang; Lie et al. discloses Low code-footprint security solution.
USPGPub No. US 20170011062 A1 by Zaveri; Pinkesh et al. discloses FLOW CONTROL TECHNIQUE FOR EOS SYSTEM.
USPGPub No. US 20200052996 A1 by ZHU; DAXIN et al. discloses CONSENSUS INCENTIVE METHOD FOR BLOCKCHAIN.
USPGPub No. US 20170005804 A1 by ZINDER; Alex discloses SYSTEMS AND METHODS OF SECURE PROVENANCE FOR DISTRIBUTED TRANSACTION DATABASES.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Thursday from 7:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
 
/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        03/14/2022